 In theMatter of BERCUT-RICHARDS PACKING CO.; CALIFORNIA PROC-ESSORS AND GROWERS,INC.andUNITED CANNERY, AGRICULTURAL,PACKINGAND ALLIEDWORKERS OFAMERICA andCALIFORNIA STATEFEDERATION OF LABOR;CANNERY WORERSUNION No. 20324,PARTIESTO THE CONTRACTSIn the Matter of CALIFORNIAPACKING CORPORATION; CALIFORNIAPROCESSORS AND GROWERS,INC.andUNITED CANNERY, AGRICUL-TURAL,PACKING ANDALLIEDWORKERS OFAMERICA and CALIFORNIASTATEFEDERATIONOF LABOR; CANNERY WORKERS UNION No. 20324,PARTIES TO THE CONTRACTSIn theMatter of LIBBY,MCNEILL &LIBBY;CALIFORNIA PROCESSORS ANDGROWERS, INC.andUNITED CANNERY, AGRICULTURAL, PACKING ANDALLIEDWORKERS OFAMERICA and CALIFORNIA STATEFEDERATIONOF LABOR; CANNERY WORKERS UNION No. 20324, PARTIES TO THECONTRACTSIn the Matter of MOR-PAK PRESERVING CORPORATION; CALIFORNIAPROCESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICUL-TURAL, PACKING AND ALLIED WORKERS OF AMERICA and CALIFORNIASTATE FEDERATION OF LABOR; CANNERY WORKERS UNION No. 20676,PARTIES TO THE CONTRACTSIII theMatter of RICHMOND-CHASE COMPANY;CALIFORNIA PROCES-SORS AND GROWERS, INC.andUNITED CANNERY,AGRICULTURAL,PACKING AND ALLIED WORKERS OFAMERICA and CALIFORNIA STATEFEDERATION OF LABOR;CANNERY WORKERS UNION No. 20676, PARTIESTO THE CONTRACTSIn the Matter of STOCKTON FOOD PRODUCTS INC.;CALIFORNIA PROC-ESSORS AND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL,PACKING AND ALLIED WORKERS OF AMERICA and CALIFORNIA STATEFEDERATION OF LABOR; CANNERY WORKERS UNION No. 20676, PARTIESTO THE CONTRACTSIn the Matter of F. M. BALL AND COMPANY; CALIFORNIA PROCESSORSAND GROWERS, INC.andUNITED CANNERY, AGRICULTURAL, PACKINGAND ALLIED WORKERS OF AMERICA and CALIFORNIASTATE FEDERA-TION OF LABOR;CANNERY WORKERS UNION No. 20905, PARTIES TOTHE CONTRACTS22 N. L.R B., No 15.250 BERCUT-RICHARDS PACKINGCO.251In the Matter of CALIFORNIA CONSERVING COMPANY, INC. ; CALIFOR-NIA PROCESSORS AND GROWERS,INC.andUNITED CANNERY, AGRI-CULTURAL,PACKING AND ALLIED WORKERS OF AMERICA and CALI-FORNIA STATE FEDERATION OF LABOR; CANNERY WORKERS UNIONNo. 20843, PARTIES TO THE CONTRACTSIn the Matter Of CALIFORNIA PACKING CORPORATION;CALIFORNIAPROCESSORS AND GROWERS,INC.andUNITED CANNERY,AGRICUL-TURAL, PACKING AND ALLIED WORKERS OF AMERICA and CALIFOR-NIA STATE FEDERATION OF LABOR ; CANNERY WORKERS UNION No.20905, PARTIES TO THE CONTRACTSIn the Matter of ELMHURST PACKERS, INC.; CALIFORNIA PROCESSORSAND GROWERS,INC.andUNITED CANNERY, AGRICULTURAL,PACKINGAND ALLIED WORKERS OF AMERICA and CALIFORNIA STATE FEDERA-TION OF LABOR; CANNERY WORKERS UNION No. 20905, PARTIES TOTHE CONTRACTSIn the Matter of FILICE AND PERRELLI CANNING COMPANY,INCOR-PORATED;CALIFORNIA PROCESSORS AND GROWERS, INC.andUNITEDCANNERY, AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMER-ICA and CALIFORNIA STATE FEDERATION OF LABOR; CANNERYWORKERS UNIONNo. 20794, PARTIESTO THE CONTRACTSIn the Matter of H. J. HEINZ CORPORATION;CALIFORNIA PROCESSORSAND GROWERS,INC.andUNITED CANNERY, AGRICULTURAL,PACKINGAND ALLIED WORKERS OF AMERICA and CALIFORNIA STATE FEDERA-TION OF LABOR; CANNERY WORKERS UNION No. 20905, PARTIES TOTHE CONTRACTSIn the Matter of HUNT BROTHERS PACKING COMPANY;CALIFORNIAPROCESSORS AND GROWERS, INC.aindUNITED CANNERY, AGRICUL-TURAL, PACKING AND ALLIED WORKERS OF AMERICA and CALIFORNIASTATE FEDERATION OF LABOR; CANNERY WORKERS UNION No. 20843,PARTIES TO THE CONTRACTSIn the Matter Of SANTA CRUZ FRUIT PACKING CO.; CALIFORNIAPROCESSORSAND GROWERS, INC.andUNITED CANNERY, AGRICUL-TURAL, PACKING AND ALLIED WORKERS OF AMERICA and CALIFORNIASTATE FEDERATION OF LABOR;CANNERY WORKERS UNION No. 20905,PARTIES TO TIIE CONTRACTSCases Nos. C-883 to C-886, inclusive, respectively, C-888 to C-890,inclusive,respectively, and C-892 to C,-898, inclusive, respectively.-Decided March 29, 1940Fruit and Vegetable Canning Industry-Settlement:stipulations providingfor compliance with theAct-Order:entered on stipulations.Mr. John T. McTernanandMr. JonathanH. Rowell,for theBoard. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDGladstein, Grossman cC Margolis,byMr. Richard Gladstein,ofSan Francisco, Calif., for the United.Pillsbury,Madison and Sutro,byMr. Eugene D. BennettandMr.E. A. Mathews,of San Francisco, Calif., andMr. J. Paul St. Sure,of Oakland, Calif., for the respondents generally and for the re-spondent association.Mr. I. B. Padway,of San Francisco, Calif.,Mr. Joseph A. Pad-way,ofWashington, D. C.,Mr. A. H. Petersen,of Los Angeles,Calif.,Mr. Roland Watson,of San Francisco, Calif., andMr. JamesA. Glenn,of Coshocton, Ohio, for Cannery Workers' Union, LocalsNo. 20324, 20843, 20905, 20794, and 20676, American Federation ofLabor.Mr. Wendell P. Kay, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon second amended charges duly filed by United Cannery,Agricultural, Packing and Allied Workers of America, herein calledthe United, the National Labor Relations Board, herein called theBoard, by Alice M. Rosseter, Regional Director for the TwentiethRegion (San Francisco, California), issued its amended complaints 1all dated September 25, 1939, against the following companies, re-spectively,herein collectively called the respondents :Bercut-Richards Packing Co., California Packing Corporation, and Libby,McNeill & Libby, all of Sacramento, California; Mor-Pak PreservingCorporation, Richmond-Chase Company, and Stockton Food Prod-ucts, Inc., all of Stockton, California; F. M. Ball and Company,Elmhurst Packers, Inc., and Santa Cruz Fruit Packing Co., all ofOakland, California; California Conserving Company, Inc., andHunt Brothers Packing Company, of Hayward, California; Cali-fornia Packing Corporation of San Leandro, Berkeley, and Oakland,California; Filice and Perrelli Canning Company, Incorporated, ofRichmond, California ; and H. J. Heinz Corporation, of Berkeley,1On March 11,1938, the Board,through the Regional Director,issued complaints uponcharges by the United against the above-named respondents and against Packwell Cor-poration,Stockton, California,and B.H. Body Company,Oakland, California,allegingthe occurrence of unfair labor practices,within the meaning of Section 8(1) and (3)and Section 2 (6) and(7) of the Act.Following a hearing on those complaints, heldduring April,May, June, July, August,and September,1938,before a Trial Examinerduly designated by the Board,the Board on June 5, 1939, issued an order setting asidethe record in the cases with the exception of the charges,the pleadings and the amend-ments thereto, and directing that a new hearing be held. 13 N. L.R. B. 101. BERCUT-RICHARDS PACKINGCo.253California.California Processors and Growers, Inc., of San Fran-cisco, California, herein called the respondent association, was joinedas a respondent in each of the complaints.Each of the amendedcomplaints alleged that the respective respondent and the respondentassociation had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the respective amendedcomplaint and a notice of hearing were duly served upon each of therespondents.Copies of all the amended complaints and notices ofhearing were also duly served upon the respondent association, uponthe United, and upon California State Federation of Labor, CanneryWorkers' Union, Locals No. 20324, 20676, 20905, 20843, and 20794,labor organizations referred to herein collectively as the Federation.Concerning the unfair labor practices, the complaint against therespondentBercut-RichardsPacking Co., herein called Bercut,alleged in substance that, (1) beginning on or about November 1,1936, and continuing thereafter, the respondent cannery, the respond-ent association, and 61 other California cannery operators, enteredupon mutual plans and courses of action for the purposes of com-batting and interfering with self-organization and freedom of choiceof representatives by the employees of the respondent cannery andthe employees of the other cannery operators, and, through the Cali-fornia State Federation of Labor, of organizing Cannery Workers'Union No. 20324, as a labor organization controlled by and sub-servient to the respondent cannery, to the respondent associationand said other cannery operators; (2) in furtherance of these plansand courses of action, the respondent cannery and the respondentassociation, during March, April, and May, 1937, urged, persuaded,threatened, and warned the employees of the respondent cannery notto form, join, or assist any labor organization, and during June 1937,and thereafter, interfered with, influenced, controlled, and assistedthe organization and administration of Cannery Workers' Union No.20324 by certain enumerated acts and practices, including the con-tribution of financial support; (3) in furtherance of these plans andcourses of action the respondent association, on or about July 30,1937, April 22, 1938, and April 4, 1939, entered into agreements withthe California State Federation of Labor by virtue of which theemployees of each of the individual member canneries of the respond-ent association were, in effect, required to become and remain membersof labor organizations organized through the Federation, as statedabove, upon ratification of each of the agreements by the individualmembers of the respondent association and the respective labororganizations so organized, although the Federation was assisted by 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent cannery and the respondent association and was ^ notat any time the representative of the employees of any of the indi-vidual member canneries of the respondent association within themeaning of the proviso of Section 8 (3) and of Section 9 (a) of theAct; (4)after each of said dates the respondent cannery, as a mem-ber of the respondent association, and Union No. 20324 ratified andadopted each of the said agreements, thus effecting direct agreementsrequiring the employees of the respondent cannery to become andremain members of Cannery Workers' Union No. 20324, althoughsaid union was established, maintained, and assisted by the respond-ent cannery and the respondent association and was not at any timethe representative of the employees of the respondent cannery withinthe meaning of the proviso of Section 8 (3) and of Section 9 (a) ofthe Act; (5) by all of these acts, and each of them, the respondentcannery, and the respondent association, interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedin Section 7 of the Act; and (6) the agreements referred to aboveconstitute,culminate,and perpetuate continuing intimidation,inter-ference, restraint,and coercion by the respondent cannery and therespondent association in violation of Section 8 (1) and (3) of theAct, and are therefore invalid, void, and of no effect.Aside fromthe identity of the respondent cannery, the amended complaintsagainstLibby,McNeill & Libby and against California PackingCorporation2were identicalwith the amendedcomplaint againstBercut.The amended complaint against each of the other respondent can-neries contained the same allegations concerning unfair labor prac-tices as that against the respondent Bercut, with the followingvariations and additions:the amended complaint issued against Elm-hurst Packers, Inc., alleged in lieu of the allegations of paragraph(1) above of the amended complaint against Bercut,in substancethat, the respondent cannery, the respondent association,and the saidother cannery operators entered upon mutual plans and courses ofaction for the purposes of combatting and interfering with the free-dom of choice by the employees of the respondent cannery of CanneryWorkers' Union,Federal Local No. 20099,as their representative, and,through the California State Federation of Labor, of organizingCannery Workers' Union No. 20905, as a labor organization controlledby and subservient to the respondent cannery, to the respondentassociation and said other cannery operators.The amended com-plaints against Santa Cruz FruitPacking Co.and Hunt BrothersPacking Company departed from the complaint issued against Elm-2 Case No. C-884. BERCUT-RICHARDS PACKINGCo.255hurst Packers, Inc. only in regard to the identity of the respondentcannery, and, in the complaint issued against Hunt Brothers PackingCompany, in the substitution of Cannery Workers' Union No. 20843for Cannery Workers' Union No. 20905.The amended complaintagainst F. M. Ball and Company was the same as that issued againstElmhurst Packers, Inc., with the additional allegation that on orabout March 5, 1937, and thereafter, the respondent cannery failedor refused to rehire Mrs. Isabel Blasi because of her membership in,activity on behalf of, or sympathy toward Union No. 20099.The amended complaint against Mor-Pak Preserving Corporationalleged by way of modification of the allegations stated in paragraph(1) above of the amended complaint against Bercut, in substancethat, the respondent cannery, the respondent association and the saidother cannery operators entered upon mutual plans and courses ofaction for the purposes of combatting and interfering with the free-dom of choice by the employees of the respondent cannery of Agri-culturalWorkers' Union, Federal Local No. 20221, as their represent-ative, and, through the California State Federation of Labor, oforganizing Cannery Workers' Union No. 20676, as a labor organiza-tion controlled by and subservient to the respondent cannery, to therespondent association and said other cannery operators.Thisamended complaint further alleged, in substitution for the allega-tions of paragraph (2) above of the amended complaint againstBercut, that, in furtherance of these plans and courses of action, therespondent cannery and the respondent association, during Marchand April, 1937, urged, persuaded, threatened, and warned the em-ployees of the respondent cannery not to form, join, or assist anylabor organization; refused to negotiate with Union No. 20221 con-cerning a proposed agreement submitted by that organization onApril 10, 1937, which refusal to negotiate resulted in a strike byUnion No. 20221 against the respondent cannery on April 15, 1937;and, during April and May, 1937, and thereafter, interfered with,influenced, controlled, and assisted the organization and adminis-tration of Cannery Workers' Union No. 20676 by certain enumer-ated acts and practices, including the organization and control ofan employee group known as the Committee of Sixteen and the con-tribution of financial support.The amended complaints issuedagainst Richmond-Chase Company and against Stockton Food Prod-ucts, Inc., were identical with the amended complaint against Mor-Pak Preserving Corporation except for the name of the respectiverespondent cannery.The amended complaint against California Conserving Company,Inc. alleged by way of variation of the practices alleged in para-graph (1) above of the amended complaint against Bercut, in sub- 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDstance that, the respondent cannery, the respondent association, andthe said other cannery operators entered upon mutual plans andcourses of action for the purposes of combatting and interferingwith the freedom of choice by the employees of the respondent can-nery of Cannery Workers' Union, Federal Local No. 20099, as theirrepresentative, and, through the California State Federation of La-bor, of organizing Cannery Workers' Union No. 20843, as a labororganization controlled by and subservient to the respondent cannery,to the respondent association and said other cannery operators.Thisamended complaint further alleged, in substitution for the allegationsof paragraph (2) above of the amended complaint against Bercut,that in furtherance of these plans and courses of action the respond-ent cannery and the respondent association, during March, April,May, and June, 1937, urged, persuaded, threatened, and warned theemployees of the respondent cannery not to form, join, or assist anylabor organization, including specifically Union No. 20099 and In-ternational Longshoremen's Association ; during March and April,1937, formed, organized, dominated, and controlled a labor organi-zation known as the "Association of Employees, California Conserv-ing Company"; refused to negotiate with Union No. 20099 andInternational Longshoremen's Association concerning proposed agree-ments submitted by those organizations on March 10, 1937, whichrefusal to negotiate resulted in a joint strike by those organizationsagainst the respondent cannery on March 30, 1937; attempted tobreak this strike by hiring other employees and by urging strikingemployees to go back to work; during April, May, June, and July,1937, and thereafter, interfered with, influenced, controlled, and as-sisted the organization and administration of CanneryWorkers'Union No. 20843 by certain enumerated acts and practices, includingcontrol of the Association of Employees and the contribution offinancial support; and, on or about June 30, 1937, and continuouslythereafter, refused or failed to rehire 24 named employees of therespondent cannery because of their membership in, activity on be-half of, or sympathy toward Union No. 20099, or because of their'sympathy or suspected sympathy for the United..The amended complaint against California Packing Corporation Salleged by way of modification of the allegations of paragraph (1)above of the amended complaint against Bercut, in substance that,the respondent cannery, 'the respondent association, and said othercannery operators entered upon mutual plans and courses of actionfor the purposes of combatting and interfering with the freedomof choice by the employees of the respondent cannery of CanneryWorkers' Union, Federal Local No. 2099, 'as their representative, and,3 Case No. C-893. BERCUT-RICHARDSPACKING Co.257through the California State Federation of Labor, of organizingCanneryWorkers' Union No. 20905, as a labor organization con-trolled by and subservient to the respondent cannery, to the respond-ent association, and said other cannery operators. In lieu of para-graph (2) of the amended complaint against Bercut as stated above,this complaint alleged, in substance that, in furtherance of theseplans and courses of action, the respondent cannery and the respond-ent association, during March and April, 1937, urged, persuaded,threatened, and warned the employees of the respondent cannerynot to form, join, or assist any labor organization, including UnionNo. 20099 and International Longshoremen's Association; as a con-sequence of these acts and for the purpose of securing recognitionas representatives of the employees of the respondent and in sym-pathy with another strike against the respondent cannery, Union No.20099 and International Longshoremen's Association declared a jointstrike against the respondent cannery on March 30, 1937; during May,,June, and July, 1937, and thereafter, the respondent cannery andthe respondent association interfered with, influenced, controlled,,and assisted the organization and administration of Cannery Work-ers'Union No. - 20905 by certain enumerated acts and practices,including the contribution of financial support; and, on or aboutJuly 1, 1937, and continuously thereafter; refused or failed to rehireJohn Limpo, George Canete, and Aurora Hernandez, because oftheirmembership in, activity on behalf of, and sympathy towardUnion No. 20099.The amended complaint against Filice and Perrelli Canning Com-pany, Incorporated, alleged in variation of paragraph (1) above ofthe amended complaint against Bercut, in substance that, the respond-ent cannery, the respondent association and said other cannery oper-ators entered into mutual plans and courses of action for the purposesof combatting and interfering with the freedom of choice by theemployees of the respondent cannery of Cannery Workers' Union,Federal Local No. 20099, as their representative, and, through theCaliforniaStateFederation of Labor, of organizing CanneryWorkers' Union No. 20794, as a labor organization controlled by andsubservient to the respondent cannery, to the respondent associationand said other cannery operators.This complaint -further alleged,'in substitution for the allegations set out in paragraph (2) above ofthe amended complaint against Bercut, in substance that, in further-ance of these plans and courses of action, the respondent canneryand the respondent association, during March, April, May, andJune, 1937, urged, persuaded, threatened, and warned the employeesof the respondent cannery not to form, join, or assist any labor organ-ization, including particularlyUnion No. 20099; during March,, 258DECISIONSOF NATIONALLABOR RELATIONS BOARDApril, May, and June, 1937, the respondent cannery maintained sur-veillance over and spied upon the activities of its employees in form-ing, joining, and assisting Union No. 20099; during March, April,and May, 1937, the respondent cannery and the respondent associationformed, organized, dominated, and controlled a labor organizationknown as the Cannery Employees' Association; during March, April,May, June, and July, 1937, and thereafter, interfered with, influ-enced, controlled, and assisted the organization and administrationof Cannery Workers' Union No. 20794 by certain enumerated actsand practices, including control of the Cannery Employees' Associa-tion and the contribution of financial support ; and, on or about July1, 1937, and continuously thereafter during the 1937 canning season,refused or failed to rehire Stella Bowdich because of her refusalto become a member of Union No. 20794 and because of her member-ship in, activity in behalf of, or sympathy toward the United.The amended complaint against H. J. Heinz Corporation allegedinmodification of the allegations in paragraph (1) above of theamended complaint against Bercut, in, substance that, the respondentcannery, the respondent association, and said other cannery operatorsentered upon mutual plans and courses of action for the purposes ofcombatting and interfering with the freedom of choice by the em-ployees of the respondent cannery of Cannery Workers' Union, Fed-eral Local No. 20099, as their representative, and, through the Cali-fornia State Federation of Labor, of organizing Cannery Workers'Union No. 20905, as a labor organization controlled by and subservientto the respondent cannery, to the respondent association, and thesaid other cannery operators.This complaint further alleged, invariation of paragraph (2) above of the amended complaint againstBercut, in substance that, in furtherance of these plans and coursesof action, the respondent cannery, during November and December,1936, and January, February, and March, 1937, urged, persuaded,threatened, and warned its employees not to form, join, or assist anylabor organization, particularlyUnion No. 20099; on or aboutJanuary 10, 1937, discharged or laid offWilliam Vilhauer be-cause of his membership in, activity on behalf of, or sympathytoward Union No. 20099; refused or failed to negotiate directlywithUnionNo.20099concerningaproposedagreementsubmittedby that organization on or about January 13,1937,which refusal resulted in a strike by that organizationagainst the respondent cannery on January 26, 1937; and, the re-spondent cannery and the respondent association, during February,March, April, May, and June, 1937, and thereafter, interfered with,influenced, controlled, and assisted the organization and administra-tion of Cannery Workers' Union No. 20905 by certain enumerated BERCUT-RICHARDS PACKING CO.259acts and practices, including the organization and control of an em-ployee group known as the "Employees of H. J. Heinz Company"and the contribution of financial support.On October 19, 1939, the respondents and the respondent associa-tion filed their answers to the complaints, admitting the executionof the agreements, but denying that they had engaged in the allegedunfair labor practices.Pursuant to notice, a hearing was held on October 23, 24, 26, and31,November 1, 2, 3, 8, 9, and 10, and December 13 and 15, 1939, atSan Francisco and Stockton, California, before James C. Batten, theTrial Examiner duly designated by the Board.The respondents, therespondent association, the Federation, the United, and the Boardwere represented by counsel and participated in the hearing.OnNovember 8, 1939, during the hearing, the Federation filed its answerto the complaints denying the allegations therein.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the hearing, during the presentation of the Board's case, variousstipulations and agreements were entered into by the parties thereindescribed in settlement of the cases.With respect to Case No. C-883the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsBercut-Richards Packing Co., California Processors and Growers,Inc. ; the California State Federation of Labor and CanneryWorkers' Union Local No. 20324, A. F. of L., parties to thecontracts herein ; and John T. McTernan and Jonathan H.Rowell,Attorneys for the National Labor Relations Boardherein, as followsIAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of law bythe National Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for hereinare not enforceable and not fully valid. 260DECISIONS OF NATIONALLABOR RELATIONS BOARDIII1.United Cannery,Agricultural,Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision(5), of the National Labor Relations Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2, subdivision(5), of theNational Labor Relations Act.3.Cannery Workers' Union,Local No. 20324,A. F. of L., isa labor organization within the meaning of Section 2,Subdi-vision (5),of the National Labor Relations Act.4.California Processors and Growers,Inc., is an employerwithin the meaning of Section 2, subdivisions(1) and(2) of theNationalLabor Relations Act.IVRespondents, Bercut-Richards Packing Co. and CaliforniaProcessors and Growers, Inc., join in this stipulation upon con-dition that their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constituteor be considered an admission and that the making, certificationor filing of the Order or the Order itself shall not constitute orbe considered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything re-quired by said Act; and such consents are given upon the furthercondition that the Order hereinafter described shall fully andfinally dispose of all issues raised by the pleadings herein, sothat none of the acts alleged in said pleadings to have been doneor committed heretofore by respondents, or either or any of them,in violation of the National Labor Relations Act, shall here-after be the basis of any complaint or proceedings by the Na-tional Labor Relations Board against or involving respondents,or either or any of them, or shall be alleged or found by theNational Labor Relations Board to be violations of the NationalLabor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part of BERCUT-RICHARDSPACKING CO.261the record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or theOrder itself, shall not constitute or be considered an adjudicationthat the respondents, or either or any of them, have in factviolated the National Labor Relations Act; and basing thisOrder upon said Stipulation, the findings above set forth andall stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that :1.Respondent, Bercut-Richards Packing Co., its officers andagents, successors and assigns,* shall cease and desist from:(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminating with respect to their hire or tenure of em-ployment or any term or condition thereof because or onaccount of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with dischargeif they join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(d) In any manner interfering with, restraining or co-ercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent, Bercut-Richards Packing Co., its officers andagents, successors and assigns, shall take the following affirma-*The words"successors and assigns,"whenever appearing in this Order,shall not includebona fide purchasers or transferees of respondents,or either or any of them,where asubstantial change of ownership and control occurs283033-41-vol. 22-18 262DECISIONSOF NATIONALLABOR RELATIONS BOARDtive action to effectuate the policies of the National LaborRelations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or anyof them, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or participatein any labor organization;(b)Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Sacramento, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the Twentieth Re-gion within ten (10) days the steps respondent has taken tocomply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof, whe..her individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, CanneryWorkers' Union Local No. 20324, A. F. of L., and CaliforniaProcessors and Growers, Inc., and Bercut-Richards Packing Co.and nothing in this Order shall impose upon Bercut-RichardsPacking Co. or the California Processors and Growers, Inc., anyobligation, restriction, liability or disability, whether affectingtheir right to enter into collective bargaining contracts with anyrepresentatives of their employees as provided in the NationalLabor Relations Act, as construed from time to time by Courtsof competent jurisdiction, or any other right, or otherwise, ex-cept as provided in the National Labor Relations Act, or in theevent of any amendment of said Act, then as provided in saidAct as amended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in full BERCUT-RICHARDS PACKINGCO.263the said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entryof such decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval -of the National Labor Relations Boardand shall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.With respect to Case No. C-884 the stipulation provides. as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsCALIFORNIA PACKING CORPORATION (for its Sacramento Plant#12only), California Processors and Growers, Inc.; the CaliforniaState Federation of Labor and Cannery Workers' Union LocalNo. 20324, A. F. of L., parties to the contracts herein; and JohnT.MeTernan and Jonathan H. Rowell, Attorneys for the Na-tional Labor Relations Board herein, as follows :IAll the parties hereto waive their rights to further hearing andto the makingof findingsof fact andconclusionsof law by theNationalLaborRelations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and forego anyclaim that the Order and the Decree provided for herein are notenforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a. labor organization within the meaning of Sec-tion 2, subdivision (5) of, the National Labor Relations Act. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery `Yorkers' Union, Local No. 20324, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) of theNational Labor Relations Act.IVRespondents, CALIFORNIA PACKING CORPORATION and CaliforniaProcessors and Growers, Inc., join in this stipulation upon con-dition that their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constitute orbe considered an admission and that the making, certification- orfiling of the Order or the Order itself shall not constitute or beconsidered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything requiredby said Act; and such consents are given upon the further con-dition that the Order hereinafter described shall fully and finallydispose of all issues raised by the pleadings herein, so that noneof the acts alleged in said pleadings to have been clone or com-mitted heretofore by respondents, or either or any of them, inviolation of the National Labor Relations Act, shall hereafterbe the basis of any complaint or proceedings by the NationalLabor Relations Board against or involving respondents, oreither or any of them, or shall be alleged or found by the Na-tional Labor Relations Board to be violations of the NationalLabor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or theOrder itself, shall not constitute or be considered an adjudicationthat the respondents, or either or any of them, have in fact vio- BERCUT-RICHARDS PACKING CO.265lated the National Labor Relations Act; and basing this Orderupon said Stipulation, the findings above set forth and all stip-ulations appearing in the record herein, and upon the entirerecord herein, (except evidence), and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent, CALIFORNIA PACKING CORPORATIoN as to its Sac-ramento plant No. 12, its officers and agents, successors and as-signs,* shall cease and desist from :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusingto reinstate any of said employees, or in any manner discrim-inating with respect to their hire or tenure of employmentor any term or condition thereof because or on account oftheirmembership in, activity on behalf of or sympathytoward any such labor organization;(b)Urging, persuading, warning or coercing its employeesto join or not to join any labor organization of said em-ployees, or threatening said employees with discharge if theyjoin or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining or co-ercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent, CALIFORNIA PACKING CORPORATION, its officersand agents, successors and assigns, shall take the following affirm-ative action to effectuate the policies of the National LaborRelations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthen, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or partici-pate in any labor organization;'The words"successors and assigns,"wheneverappealing in this Order,shall not includebona fide purchasers or transferees of respondents,or eitheror anyof them, where asubstantial change of ownership and controloccurs. 266DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above ;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Sacramento, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the Twentieth Re-gion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Can-nery Workers' Union Local No. 20324, A. F. of L., and CaliforniaProcessors and Growers, Inc., and CALIFORNIA PACKING CORPORA-TION and nothing in this Order shall impose upon CALIFORNIAPACKING CORPORATION or the California Processors and Growers,Inc., any obligation, restriction, liability or disability, whetheraffecting their right to enter into collective bargaining contractswith any representatives of their employees as provided in theNational Labor Relations Act, as construed from time to timeby Courts of competent jurisdiction, or any other right, or other-wise, except as provided in the National Labor Relations Act,or in the event of any amendment of said Act, then as providedin said Act as amended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a -decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entryof such decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National LaborRelations Boardand shall take effect upon its approval by said Board. BERCUT-RICHARDSPACKING CO.267VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto,as recited above and as their signaturesappear below is contained within the terms of this Stipulation,and there is no agreement,verbal or otherwise,of any naturewhich varies,alters or adds to this Stipulation.With respect to Case No. C-885 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and betweenrespondentsLIBBY,MONEILL&LIBBY (for its plant in Sacramento only),California Processorsand Growers,Inc.; the California StateFederation of Labor and Cannery Workers' Union Local No.20324, A. F. of L., parties to the contracts herein; and John T.McTernan and Jonathan H. Rowell,Attorneys for the NationalLabor Relations Board herein,as follows :IAll the parties hereto waive their rights to furtherhearingand to the making of findings of fact andconclusions of lawby the National LaborRelations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof,all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision(5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2,subdivision(5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20324, A. F. of L., is alabor organization within the meaning of Section 2,Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers,Inc., is an employerwithin the meaning of Section 2,subdivisions (1) and (2) ofthe National Labor Relations Act. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDIVRespondents, LIBBY, McNEILL & LIBBY and California Proces-sors and Growers, Inc., join in this stipulation upon conditionthat their consents to the making of the Order hereinafter de-scribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constitute orbe considered an admission and that the making, certification orfiling of the Order or the Order itself shall not constitute or beconsidered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything requiredby said Act; and such consents are given upon the further con-dition that the Order hereinafter described shall fully and finallydispose of all issues raised by the pleadings herein, so that noneof the acts alleged in said pleadings to have been done or com-mitted heretofore by respondents, or either or any of them, inviolation of the National Labor Relations Act, shall hereafter bethe basis of any complaint or proceedings by the National LaborRelations Board against or involving respondents, or either orany of them, or shall be alleged or found by the National LaborRelations Board to be violations of the National Labor RelationsAct.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of allissues raised by the pleadings herein, as set forth in said Stipu-lation ; and upon condition that their consent to the snaking ofthis Order shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or the Orderitself, shall not constitute or be considered an adjudication thatthe respondents, or either or any of them, have in fact violatedthe National Labor Relations Act; and basing this Order uponsaid Stipulation, the findings above set forth and all stipulationsappearing in the record herein, and upon the entire record herein,(except evidence), and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that:1.Respondent, LIBBY, McNEILL & LIBBY, its officers and agents,successors and assigns,* shall cease and desist from :*The words"successors and assigns,"ayhenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKINGCo.269(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminating with respect to their hire or tenure of em-ployment or any term or condition thereof because or onaccount of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any, labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(d) In any manner interfering with, restraining or coercingits employees in their right to self-organization, to form, joinor assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargainingor other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.2.Respondent, LIBBY, MGNEILL & LIBBY, its officers and agents,successors and assigns, shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act:(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthem, or in any manner influence or attempt to influence saidemployees to form, join, assist or participate in any labororganization, or not to form, join, assist or participate inany labor organization;(b)Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Sacramento, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the Twentieth Re-gion within ten (10) days the steps respondent has taken tocomply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Can-nery Workers' Union Local No. 20324, A. F. of L., and CaliforniaProcessors and Growers, Inc., and LIBBY, McNEILL & LIBBY andnothing in this Order shall impose upon LIBBY, McNEILL & LIBBYor the California Processors and Growers, Inc., any obligation,restriction, liability or disability, whether affecting their rightto enter into collective bargaining contracts with any representa-tives of their employees as provided in, the National Labor Rela-tions Act, as construed from time to time by Courts of competentjurisdiction, or any other right, or otherwise, except as providedin the National Labor Relations Act, or in the event of anyamendment of said Act, then as provided in said Act as amended.VIIt is further stipulated and agreed that after the making by theBoard of its Order as hereinabove provided, there may be madeand entered in the United States Circuit Court of Appeals forthe Ninth Circuit a decree by said Court enforcing in full thesaid Order of the National Labor Relations Board, and each ofthe parties hereto hereby consents to the making and entry ofsuch decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.With respect to Case No. C-886 the stipulation provided asfollows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsMOR-PAK PRESERVING CORPORATION,CaliforniaProcessorsandGrowers, Inc. ; the California State Federation of Labor andCannery Workers' Union Local No. 20676, A. F. of L., parties BERCUT-RICHARDS PACKING CO.271to the contracts herein; and John T. McTernan and JonathanH. Rowell, Attorneys for the National Labor Relations Boardherein, as follows :IAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of lawby the National Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery Workers' Union, Local No. 20676, A. F. of L., isa labor organization within the meaning of Section 2, Sub-division (5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) ofthe National Labor Relations Act.IVRespondents, MOR-PAK PRESERVING CORPORATION and Califor-nia Processors and Growers, Inc., join in this stipulation uponcondition that their consents to the making of the Order here-inafter described and to the certification and filing in Court ofthe sane are upon the condition that such consents shall notconstitute or be considered an admission and that the making,certification or filing of the Order or the Order itself shall notconstitute or be considered a finding or adjudication that therespondents, or either or any of them, have done anything inviolation of the National Labor Relations Act or omitted to doanything required by said Act; and such consents are given uponthe further 'condition that the Order hereinafter described shall 272DECISIONS, OF NATIONAL LABOR RELATIONS BOARDfully and finally dispose of all issues raised by the pleadingsherein, so that none of the acts alleged in said pleadings to havebeen done or committed heretofore by respondents, or either orany of them, in violation of the National Labor Relations Act,shall hereafter be the basis of any complaint or proceedings bytheNational Labor Relations Board against or involving re-spondents, or either or any of them, or shall be alleged or foundby the National Labor Relations Board to be violations of theNational Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940, and made a part of therecord herein and as a full and final disposition of all issuesraised by the pleadings, herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or theOrder itself, shall not constitute or be considered an adjudicationthat the respondents, or either or any of them, have in factviolated the National Labor Relations Act; and basing this Orderupon said Stipulation, the findings above set forth and all stip-ulations appearing in the record herein, and upon the entirerecord herein, (except evidence), and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent,1MOR-PAK PRESERVING CORPORATION, itsofficersand agents, successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminating with respect to their hire or tenure of em-ployment or any term or condition thereof because or onaccount of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;*The words"successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKING CO.273(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(d) In any manner interfering with, restraining or co-ercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guar-anteed in Section 7 of the National Labor Relations Act.2.Respondent, MOR-PAK PRESERVING CORPORATION, its officersand agents, successors and assigns, shall take the following af-firmatiVe action to effectuate the policies of the National LaborRelations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or anyof them, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join; assist or partici-pate in any labor organization;(b)Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date ofthisOrder to and including August 15, 1940, at a con-spicuous place in each department of its plant at Stockton,notices containing a true and correct copy of this Order;(d)Notify the Regional Director for the Twentieth Re-gion within ten (10) days the steps respondent has taken tocomply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph1 hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Can-neryWorkers' Union Local No. 20676, A. F. of L., and Califor-niaProcessors and Growers, Inc., and MOR-PAK PRESERVINGCORPORATION and nothing in this Order shall impose upon MoR-PAK PRESERVING CORPORATION or the California Processors andGrowers, Inc., any obligation, restriction, liability or disability,whether affecting their right to enter into collective bargainingcontractswith any representatives of their employees as pro- 274DECISIONSOF NATIONALLABOR RELATIONS BOARDvided in the National Labor Relations Act, as construed fromtime to time by Courts of competent jurisdiction, or any otherright, or otherwise, except as provided in the National LaborRelations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entryof such decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take.effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signa-tures appear below is contained within the terms of this Stipu-lation, and there is no agreement, verbal or otherwise, of anynature which varies, alters or adds to this Stipulation.With respect to Case No. C-888 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsRICHMOND-CHASE COMPANY (for its Stockton Plant only), Cali-fornia Processors and Growers, Inc.; the California State Fed-eration of Labor and Cannery Workers' Union Local No. 20676,A. F. of L., parties to the contracts herein; and John T. McTer-nan and Jonathan H. Rowell, Attorneys for the National LaborRelations Board herein, as follows :IAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board. BERCUT-RICHARDS PACKING Co.II275In consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for hereinare not enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision(5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2, subdivision(5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20676, A. F. of L., isa labor organization within the meaning of Section 2, Sub-division (5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) of theNational Labor Relations Act.IVRespondents,RICHMOND-CHASECOMPANY and CaliforniaProcessors and Growers, Inc., join in this stipulation upon condi-tion that their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constituteor be considered an admission and that the making, certificationor filing of the Order or the Order itself shall not constitute orbe considered a finding or adjudication that the respondents,or either or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything re-quired by said Act; and such consents are given upon the furthercondition that the Order hereinafter described shall fully andfinally dispose of all issues raised by the pleadings herein, sothat none of the acts alleged in said pleadings to have been doneor committed heretofore by respondents, or either or any of themin violation of the National Labor Relations Act, shall hereafterbe the basis of any complaint or proceedings by the NationalLabor Relations Board against or involving respondents, oreither or any of them,or shall be alleged or found by the Na-tional Labor Relations Board to be violations of the NationalLabor Relations Act.VAn order may forthwith be entered by said Board as follows : 276DECISIONS. OF NATIONAL LABOR RELATIONS BOARDBy consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or the Orderitself, shall not constitute or be considered an adjudication thatthe respondents, or either or any of them, have in fact violatedthe National Labor Relations Act; and basing this Order uponsaid Stipulation, the findings above set forth and all stipulationsappearing in the record herein, and upon the entire recordherein, (except evidence), and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.Respondent, RICHMOND-CHASE COMPANY, its officers andagents, successors and assigns,* shall cease and desist from :(a) Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing toreinstate any of said employees, or in any manner dis-criminating with respect to their hire or tenure of employ-ment or any term or condition thereof because or on accountof their membership in, activity on behalf of or sympathytoward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering- with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining orcoercing its employees in their right to self-organization,to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent,RICHMOND-CHASE COMPANY, itsofficers andagents, successors and assigns, shall take the following affirma-*The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKING CO.277tive action to effectuate the policies of the National LaborRelations Act:(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or anyof them, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or participatein any labor organization;(b)Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Stockton, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., its-officers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph1 hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, CanneryWorkers' Union Local No. 20676, A. F. of L., and CaliforniaProcessors and Growers, Inc., and RICHMOND-CHASE COMPANYand nothing in this Order shall impose upon RICHMOND-CHASECOMPANY or the California Processors and Growers, Inc., any,obligation, restriction, liability or disability, whether affectingtheir right to enter into collective, bargaining contracts withany representatives of their employees as provided in theNational Labor Relations Act, as construed from time to timeby Courts of competent jurisdiction, or any other right, orotherwise, except as provided in the National Labor RelationsAct, or in the event of any amendment of said Act, then asprovided in said Act as amended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in full the281033-41-vol 22-19 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD-said Order of the National Labor Relations Board, and each ofthe parties hereto hereby consents to the making and entry ofsuch decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signa-tures appear below is contained within the terms of this Stipula-tion, and there is no agreement, verbal or otherwise, of anynature which varies, alters or adds to this Stipulation.With respect to Case No. C-889 the stipulations provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsStockton Food Products, Inc., California Processors and Growers,Inc. ; the California State Federation of Labor and CanneryWorkers' Union Local No. 20676, A. F. of L., parties to the con-tracts herein; and John T. McTernan and Johnathan H. Rowell,Attorneys for the National Labor Relations Board herein, asfollows :IAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III01.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act. BERCUT-RICHARDS PACKINGCo.2792.California State Federation of Labor is a labororganiza-tion within the meaning of Section 2, subdivision (5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20676, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers,. Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) ofthe National Labor Relations Act.IVRespondents, Stockton Food Products, Inc. and CaliforniaProcessors and Growers, Inc., join in this stipulation upon condi-tion that their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constitute or beconsidered an admission and that the making, certification orfiling of the Order or the Order itself shall not constitute or beconsidered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything requiredby said Act; and such consents are given upon the further condi-tion that the Order hereinafter described shall fully and finallydispose of all issues raised by the pleadings herein, so that noneof the acts alleged in said pleadings to have been done or com-mitted heretofore by respondents, or either or any of them, inviolation of the National Labor Relations Act, shall hereafter bethe basis of any complaint or proceedings by the National LaborRelations Board against or involving respondents, or either orany of them, or shall be alleged or found by the National LaborRelations Board to be violations of the National Labor RelationsAct.VAn order may forthwith be entered by said Board as follows:By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of this Ordershall not constitute or be considered an admission, and that themaking, certification or filing of this Order, or the Order itself,shall not constitute or be considered an adjudication that therespondents, or either or any of them, have in fact violated the 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act; and basing this Order upon saidStipulation, the findings above set forth and all stipulations ap-pearing in the record herein, and upon the entire record herein,(except evidence), and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that:1.Respondent, Stockton Food Products, Inc., its officers andagents, successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminatingwith respect to their hire or tenure ofemployment or any term or condition thereof because oron account of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining or co-ercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent, Stockton Food Products, Inc., its officers andagents, successors and assigns, shall take the following affirma-tive action to effectuate the policies of the National Labor Re-lations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthem, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or partici-pate in any labor organization;The words"successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownershiD and control occurs. BERCUT-RICHARDS PACKING Co.281(b) -Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date ofthis Order to and including August 15, 1940, at a conspicu-ous place in each department of its plant at Stockton, noticescontaining a true and correct copy of this Order;(d) Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and de-sist from engaging in any of the activities set forth in Paragraph1 hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Work-ers' Union Local No. 20676, A. F. of L., and California Processorsand Growers, Inc., and Stockton Food Products, Inc. andnothing in this Order shall impose upon Stockton Food Products,Inc. or the California Processors and Growers, Inc., any obliga-tion, restriction, liability or disability, whether affecting theirright to enter into collective bargaining contracts with any repre-sentatives of their employees as provided in the National LaborRelations Act, as construed from time to time by Courts of com-petent jurisdiction, or any other right, or otherwise, except asprovided in the National Labor Relations Act, or in the event ofany amendment of said Act, then as provided in said Act asamended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entryof such decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDVIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.With respect to Case No. C-890 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsF.M. Ball and Company, California Processors and Growers,Inc.; the California State Federation of Labor and CanneryWorkers' Union Local No. 20905, A. F. of L., parties to the con-tracts herein; and John T. McTernan and Jonathan H. Rowell,Attorneys for the National Labor Relations Board herein, asfollows :IAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery Workers' Union, Local No. 20905, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employer with-National Labor Relations Act. BERCUT-RICHARDS PACKING CO.IV283Respondents, F. M. Ball and Company and California Proc-essors and Growers, Inc., join in this stipulation upon conditionthat their consents to the making of the Order hereinafter de-scribed and to the certification and filing in Court of thesame areupon the condition that such consents shall not constitute or beconsidered an admission and that the making, certification or filingof the Order or the Order itself shall not constitute or be consid-ered a finding or adjudication that the respondents, or either orany of them, have done anything in violation of the NationalLabor Relations Act or omitted to do anything required by saidAct; and such consents are given upon the further condition thatthe Order hereinafter described shall fully and finally dispose ofall issues raised by the pleadings herein, so that none of the actsalleged in said pleadings to have been done or committed hereto-fore by respondents, or either or any of them, in violation of theNational Labor Relations Act, shall hereafter be the basis of anycomplaint or proceedings by the National Labor Relations Boardagainst or involving respondents, or either or any of them, or shallbe alleged or found by the National Labor Relations Board to beviolations of the National Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in that cer-tain Stipulation dated January 3, 1940 and made a part of therecord herein and as a full and final disposition of all issues raisedby the pleadings herein, as set forth in said Stipulation; and uponcondition that their consent to the making of this Order shallnot constitute or be considered an admission, and that the making,certification or filing of this Order, or the Order itself, shall notconstitute or be considered an adjudication that the respondents,or either or any of them, have in fact violated the National LaborRelations Act; and basing this Order upon said Stipulation, thefindings above set forth and all stipulations appearing in the rec-ord herein, and upon the entire record herein, (except evidence),and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that :1.Respondent, F. M. Ball and Company, its officers and agents,successors and assigns,* shall cease and desist from :The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs 284DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing toreinstate any of said employees, or in any manner discrimi-nating with respect to their hire or tenure of employment orany term or condition thereof because or on account of theirmembership in, activity on behalf of or sympathy toward anysuch labor organization;(b)Urging, persuading, warning or coercing its employeesto join or not to join any labor organization of said employees,or threatening said employees with discharge if they join orfail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributing finan-cial or other, support thereto;(d) In any manner interfering with, restraining or coerc-ing its employees in their right to self-organization, to form,join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Section7 of the National Labor Relations Act.2.Respondent, F. M. Ball and Company, its officers and agents,successors and assigns, shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act:(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthem, or in any manner influence or attempt to influence saidemployees to form, join, assist or participate in any labororganization, or not to form, join, assist or participate in anylabor organization;(b) Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Oakland, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the Twentieth Regionwithin ten (10) days the steps respondent has taken to complywith this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph Ihereof, whether individually or in a representative capacity. BERCUT-RICHARDS PACKING CO.2854.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, CanneryWorkers' Union Local No. 20905, A. F. of L., and CaliforniaProcessors and Growers, Inc., and F. M. Ball and Company andnothing in this Order shall impose upon F. M. Ball and Companyor the California Processors and Growers, Inc., any obligation,restriction, liability or disability, whether affecting their right toenter into collective bargaining contracts with any representativesof their employees as provided in the National Labor RelationsAct, as construed from time to time by Courts of competent juris-diction, or any other right, or otherwise, except as provided in theNational Labor Relations Act, or in the event of any amendmentof said Act, then as provided in said Act as amended.VIIt is further stipulated and agreed that after the making by theBoard of its Order as hereinabove provided, there may be madeand entered in the United States Circuit Court of Appeals, forthe Ninth Circuit a decree by said Court enforcing in full the, saidOrder of the National Labor Relations Board, and each of theparties hereto hereby consents to the making and entry of suchdecree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Board andshall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as theirsignaturesappear below is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise,of any naturewhich varies, alters or adds to this Stipulation.With respect to Case No. C-892 the stipulation providedas follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsCALIFORNIA CONSERVING COMPANY, INC. (for its Hayward Plantonly), California Processors and Growers, Inc.; the CaliforniaState Federation of Labor and Cannery Workers' Union Local No. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD20843, A. F. of L., parties to the contracts herein; and John T.McTernan and Jonathan H. Rowell, Attorneys for the NationalLabor Relations Board herein, as follows :IAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of law bythe National Labor Relations Board.'IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery Workers' Union, Local No. 20843, A. F. of L., is alabor organization within the meaning of Section 2, subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) ofthe National Labor Relations Act.IVRespondents, CALIFORNIA CONSERVING COMPANY, INC. and Cali-fornia Processors and Growers, Inc., join in this stipulation uponcondition that their consents to the making of the Order here-inafter described and to the certification and filing in Court ofthe same are upon the condition that such consents shall not con-stitute or be considered an admission and that the making, certi-fication or filing of the Order or the Order itself shall notrespondents, or either or any of them, have done anything inviolation of the National Labor Relations Act or omitted to do,anything required by said Act; and such consents are given uponthe further condition that the Order hereinafter described shall BERCUT-RICHARDS PACKING CO.287fully and finally dispose of all issues raised by the pleadingsherein, so that none of the acts alleged in said pleadings to havebeen done or committed heretofore by respondents, or either orany of them, in violation of the National Labor Relations-Act,,shall hereafter be the basis of any complaint or proceedings bythe National Labor Relations Board against or involving re-spondents, or either or any of them, or shall be alleged or foundby the National Labor Relations Board to be violations of theNational Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation ;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, and thatthe making, certification or filing of this Order, or the Orderitself, shall not constitute or be considered an adjudication thatthe respondents, or either or any of them, have in fact violated theNational Labor Relations Act; and basing this Order upon saidStipulation, the findings above set forth and all stipulations ap-pearing in the record herein, and upon the entire record herein,(except evidence), and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that :1.Respondent, CALIFORNIA CONSERVING COMPANY, INC., itsofficers and agents, successors and assigns,* shall cease and desistfrom :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing toreinstate any of said employees, or in any manner discrimi-nating with respect to their hire or tenure of employment orany term or condition thereof because or on account of theirmembership in, activity on behalf of or sympathy towardany such labor organization ;(b)Urging, persuading, warning or coercing its employeesto join or not to join any labor organization of said employees,or threatening said employees with discharge if they joinor fail to join any such labor organization;*The words "successors and assigns," whenever appearing in this Order, shall notInclude bonafide purchasers or transferees of respondents, or either or any of them, whena substantialchange of ownership and control occurs. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(b) In any maner interfering with, restraining or coercingits employees in their right to self-organization, to form,join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.Respondent, CALIFORNIA CONSERVING COMPANY, INC., itsofficers and agents, successors and assigns, shall take the followingaffirmative action to effectuate the policies of the National LaborRelations Act :(a) Require that its officials, superintendents and employeeshaving authority to hire or discharge do not in any way urge,persuade, warn or coerce its employees, or any of them, orin any manner influence or attempt to influence said employeesto form, join, assist or participate in any labor organization,or not to form, join, assist or participate in any labor organi-zation ;(b) Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Respondent, CALIFORNIA CONSERVING COMPANY, INC.shall offer to Manuel Grace, John Eccleston, Tony Cordozo,John Nunes, Elizabeth Perkins, Mary Baptista, BeatriceBlanca, Isabel Correia, Stella do Cruz, Victoria Fernandez,Marie Neto, Lillian Ramos, Joe Ferreira, Barbara Furtado,Marie Hernandez, Jess Limpo, Frank Lorenzo, Rose Bur-gess, Emila Ferreira, Clara Fontes, Nelda Frances, JosephinePurcell,Marie Machado, and Edith Paxton reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,in the manner and on the conditions provided in saidStipulation ;(d) Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Hayward, noticescontaining a true and correct copy of this Order;(e)Notify the Regional Director for the Twentieth Regionwithin ten (10) days the steps respondent has taken to complywith this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desist BERCUT-RICHARDS PACKING CO.289'from engaging in any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, CanneryWorkers' Union Local No. 20843, A. F. of L., and CaliforniaProcessors and Growers, Inc., and CALIFORNIA CONSERVING COM-PANY, INC. and nothing in this Order shall impose upon CALI-FORNIA CONSERVING COMPANY, INC. or the California Processors.and Growers, Inc., any obligation, restriction, liability or dis-ability, whether affecting their right to enter into collective bar-gaining contracts with any representatives of their employees asprovided in the National Labor Relations Act, as construed fromtime to time by Courts of competent jurisdiction, or any otherright, or otherwise, except as provided in the National LaborRelations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.VIIt is further stipulated and agreed as follows :The seniority, as of the date of reinstatement, of the employeesreinstated in accordance with the provisions of the Order pro-vided for herein, shall be determined in accordance with the pro-visions of those certain contracts by and between the CaliforniaProcessors and Growers, Inc., CALIFORNIA CONSERVING COMPANY,INC., California State Federation of Labor and Cannery Work-ers'Union Local No. 20843, dated respectively April 4, 1939, andApril 22, 1938, except that during the period from March 1, 1937,to the date each of said employees is reinstated, length of serviceshall be determined by the hours of operation actually occurringon the job or jobs held by him on February 28, 1937, and fromand after said date of reinstatement the seniority of each saidreinstated employee shall be determined in the same manner asthe seniority of all other employees in the same seniority group.The employees reinstated .by virtue of the Order provided forherein shall not be considered as "new employees" within themeaning of the existing contract referred to in said Order; andfor all purposes in the future said reinstated employees shallhave no different or other privileges or obligations than otheremployees not considered "new employees" within the meaningof said contracts: Provided, that no employees now engaged onthe job shall be replaced by the reinstatement of any employees 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDnamed in said Order. Said reinstated employees shall be acceptedinto membership in the said Union upon application therefor.VIIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United Circuit Court of Appeals for theNinth Circuit a decree by said Court enforcing in full the saidOrder of the National Labor Relations Board, and each of theparties hereto hereby consents to the making and entry of suchdecree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulation is'subject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.IXIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below, is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.XManuel GraceandJohn Eccles tonwill be offered employmentwithin sixty (60) days from the effective date of this stipulationas regular hourly workers.Tony CordozoandJohn Nuneswill be offered employmentwithin sixty (60) days from the effective date of this stipulationas regular hourly workers, and if and when a vacancy occursin a job or jobs as cooper, they will, if then employed, be offeredsuch cooper's work in accordance with seniority as herein provided.Elizabeth,Perkinswill be offered employment as a regularhourly worker within sixty (60) days from the effective date ofthis stipulation, and if and when a vacancy occurs as forelady,she will, if then employed, be offered such job in accordance withseniority as herein provided.The following have been reemployed and are now working :Mary Baptista, Beatrice Blanca, Isabel Correia, Stella de Cruz,Victoria Fernandez, Marie Neto, Lillian Ramos, Joe Ferreira,Barbara Furtado, Marie Hernandez, Jess Limpo, Frank Lorenzo.The following will be offered employment as regular hourlyworkers when work is available, in accordance with seniority as BERCUT-RICHARDS PACKING CO.291herein provided : Rose Burgess, Emila Ferreira, Clara Fontes,Nelda Frances, Josephine Purcell, Marie Machado.Edith Paxton has been reemployed, but voluntarily quit suchemployment.With respect to Case No. C-893 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsCALIFORNIAPACKING CORPORATION (for its Alameda CountyPlants Nos. 8, 24, 35, and 37 only), California Processors' andGrowers, Inc. ; the California State Federation of Labor andCannery Workers' Union Local No. 20905, A. F. of L., partiesto the contracts herein ; and John T. McTernan and Jonathan H.Rowell, Attorneys for the National Labor Relations Board herein,as follows :IAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery Workers' Union, Local No. 20905, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) of theNational Labor Relations Act.IVRespondents,CALIFORNIAPACKING CORPORATION andCali-fornia Processors and Growers,Inc., join in this stipulation 292DECISIONSOF NATIONALLABOR RELATIONS BOARDupon condition that their consents to the making of the Orderhereinafter described and to the certification and filing in Courtof the same are upon the condition that such consents shall notconstitute or be considered an admission and that the making,certification or filing of the Order or the Order itself shall notconstitute or be considered a finding or adjudication that therespondents, or either or any of them, have done anything inviolation of the National Labor Relations Act or omitted to doanything required by said Act; and such consents are givenupon the further condition that the Order hereinafter describedshall fully and finally dispose ofall issuesraised by the pleadingsherein, so that none of the acts alleged in said pleadings tohave been done or committed heretofore by respondents, or eitheror any of them, in violation of the National Labor Relations Act,shall hereafter be the basis of any complaint or proceedings bytheNational Labor Relations Board against or involving re-spondents, or either or any of them, or shall be alleged or foundby the National Labor Relations Board to be violations of theNational Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or the Orderitself, shall not constitute or be considered an adjudication thatthe respondents, or either or any of them, have in fact violatedthe National Labor Relations Act; and basing this Order uponsaid'Stipulation, the findings above set forth and all stipulationsappearing in the record herein, and upon the entire record herein,(except evidence), and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that:1.Respondent, CALIFORNIA PACKING CORPORATION as to its Ala-meda County plants Nos. 8, 24, 35, and 37, its officers and agents,successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing toThe words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of iespondents,or either or any of them wherea substantial change of ownership and control occurs BERCUT-RICHARDS PACKING CO.293reinstate any of said employees, or in any manner discrimi-nating with respect to their hire or tenure of employmentor any term or condition thereof because or on account oftheirmembership in, activity on behalf of or sympathytoward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(d) In any manner interfering with, restraining or coerc-ing its employees in their right to self-organization, to form,join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.2.Respondent,CALIFORNIAPACKING CORPORATION, itsofficersand agents, successors and assigns, shall take the following affirm-ative action to effectuate the policies of the National Labor Re-lations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthem, or in any manner influence or attempt to influence saidemployees to form, join, assist or participate in any labororganization, or not to form, join, assist or participate in anylabor organization;(b)Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Respondent, CALIFORNIA PACKING CORPORATION shalloffer to George Canetti, John Limpo, and Aurora Hernandez,reinstatement to his former or substantially equivalent posi-tion, without prejudice to his seniority and other rights andprivileges, in the manner and on the conditions provided insaid Stipulation ;(d)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plants at Nos. 8, 24, 35, and37, notices containing a true and correct copy of this Order;283033-41-vol. 22-20 294DECISIONSOF NATIONAL LABORRELATIONS BOARD(e)Notify the Regional Director for the Twentieth Re-gion within ten (10)days the steps respondent has taken tocomply with this Order.3.Respondent,California Processors and Growers,Inc., itsofficers and agents, successors and assigns,shall cease and desistfrom engaging in any of the activities set forthin paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract,dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Can-nery Workers' Union Local No. 20905,A. F. of L., and California-Processors and Growers,Inc., and CALIFORNIA PACKING CoRPORA--TION:and nothing in this Order shall impose uponCALIFORNIA-PACKING CORPORATION or the California Processors and Growers,:-Inc., any obligation,restriction,liability or disability,whetheraffecting their right to enter into collective bargaining contractswith any representatives of their employees as provided in theNational Labor Relations Act, as construed from time to timeby Courts of competent jurisdiction,or any other right, or other-wise, except as provided in the National Labor Relations Act, orin the event of any amendment of said Act,then as provided in-said Act as amended.VIIt is further stipulated and agreed as follows :The seniority,as of the date of reinstatement,of the em--ployees reinstated in accordance with the provisions of theOrder provided for herein,shall be determined in accordancewith the provisions of those certain contracts by and betweenthe California Processors and Growers,Inc., CALIFORNIA PACK-ING CORPORATION,California State Federation of Labor andCanneryWorkers' Union Local No. 20905, dated respectivelyApril 4, 1939, and April 22, 1938, except that during the periodfrom March 1, 1937, to the date each of said employees is re-instated,length of service shall be determined by the hours ofoperation actually occurring on the job or jobs held by himon February 28, 1937, and from and after said date of rein-statement the seniority of each said reinstated employee shallbe determined in the same manner as the seniority of all otheremployees in the same seniority group.The employees reinstated by virtue of the Order providedfor herein shall not be considered as "new employees"withinthe meaning of the existing contract referred to in said Order ;.,and for all purposes in the future said reinstated employeesshall have no different or other privileges or obligations than BERCUT-RICHARDS PACKING CO.295other employees not considered"new employees"within the-meaning of said contracts:Provided,that no employees nowengaged on the job shall be replaced by the reinstatement ofany employees named in said Order. Said reinstated em-ployees shall be accepted into membership'un the said Union.upon application therefor.VIIIt is further stipulated and agreed that after the makingby the Board of its Order as hereinabove provided,there maybe made and entered in the United States Circuit Court ofAppeals for the Ninth Circuit a decree by said Court enforcingin full the said Order of the National Labor Relations Board,and each of the parties hereto hereby consents to the makingand entry of such decree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulationis subject to the approval of the National Labor RelationsBoard and shall take effect upon its approval by said Board.IXIt is further stipulated and agreed that the entire agreement.among the parties hereto,as recited above and as their sig-natures appear below, is' contained within the terms of thisStipulation,and there is no agreement,verbal or otherwise,of any nature which varies,alters or adds to this Stipulation.XGeorge Canettiwill be offered employment at Fruitvale PlantNo. 37 upon the effective date of this stipulation.John Limpowill be offered employment at Fruitvale PlantNo. 37 if and when a vacancy occurs as a label machine operator.If no such vacancy exists upon the effective date of this stipu-lation, he will be offered employment at such other work in saidplant as may be then or may be subsequently available at the rateof pay provided for such other work. It is understood, thatrespondent is not required to create a vacancy or a job for saidLimpo.Aurora Hernandezwill be offered employment at San LeandroPlant No. 8 as a seasonal piece worker during the 1940 season.None of the above named persons shall receive any back pay. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to Case No. C-894 the stipulation providedas follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsElmhurst Packers, Inc., for its Oakland Plant only, CaliforniaProcessors and Growers, Inc. ; the California State Federation ofLabor and Cannery Workers' Union Local No. 20905, A. F. of L.,parties to the contracts herein; and John T. McTernan andJonathan H. Rowell, Attorneys for the National Labor RelationsBoard herein, as follows :IAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board.IIIn consideration of the provisions of this Stipulation and the'making thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Section2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organizationwithin the meaning of Section 2, subdivision (5), of the NationalLabor Relations Act.3.Cannery Workers' Union, Local No. 20905, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) of theNational Labor Relations Act.IVRespondents,Elmhurst Packers, Inc. and California Proc-essors and Growers, Inc., join in this stipulation upon conditionthat their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constitute BERCUT-RICHARDS PACKING CO.297or be considered an admission and that the making, certificationor filing of the Order or the Order itself shall not constitute orbe considered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything re-quired by said Act ; and such consents are given upon the furthercondition that the Order hereinafter described shall fully andfinally dispose of all issues raised by the pleadings herein, sothat none of the acts alleged in said pleadings to have been doneor committed heretofore by respondents, or either or any ofthem, in violation of the National Labor Relations Act, shallhereafter be the basis of any complaint or proceedings by theNational Labor Relations Board against or involving respond-ents, or either or any of them, or shall be alleged or found bytheNational Labor Relations Board to be violations of theNational Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, and thatthe making, certification or filing of this Order, or the Orderitself, shall not constitute or be considered an adjudication thatthe respondents, or either or any of them, have in fact violatedthe National Labor Relations Act; and basing this Order uponsaid Stipulation, the findings above set forth and all stipulationsappearing in the record herein, and upon the entire record herein,(except evidence), and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that :1.Respondent, Elmhurst Packers, Inc., its officers and agents,successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminating with respect to their hire or tenure of em-*The words"successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment or any term or condition thereof because or onaccount of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidtemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto ;(d) In any manner interfering with, restraining orcoercing its employees in their right to self-organization, .toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act.2.Respondent, Elmhurst Packers, Inc., its officers and agents,successors and assigns, shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or anyof them, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or participatein any labor organization;(b)Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Oakland, noticescontaining a true and correct copy of this Order;(d)Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors-and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Cannery BERCUT-RICHARDS PACKING CO.299Workers' Union Local No. 20905, A. F. of L., and CaliforniaProcessors and Growers, Inc., and Elmhurst Packers, Inc. andnothing in this Order shall impose upon Elmhurst Packers, Inc.or the California Processors and Growers, Inc., any obligation,restriction, liability or disability, whether affecting their right to,enter into collective bargaining contracts,with any representa-tives of their employees as provided in the National Labor Rela-tions Act, as construed from time to time by Courts of competentjurisdiction, or any other right, or otherwise, except as providedin the National Labor Relations Act, or in the event of any-amendment of said Act, then as provided in said Act as amended..VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entry ofsuch decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that tha entire agreementamong the parties hereto, as recited above and as their signa-tures appear below is contained within the terms of this Stipu--lation, and there is no agreement, verbal or otherwise, of anynature which varies, alters or adds to this Stipulation.With respect to Case No. C-895 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsFILICE AND PERRELLI CANNING COMPANY, INCORPORATED (for itsRichmond Plant only), California Processors and Growers, Inc.;the California State Federation of Labor and Cannery Workers'Union Local No. 20794, A. F. of L., parties to the contractsherein; and John T. McTernan and Jonathan H. Rowell, At-torneys for the National Labor Relations Board herein, as fol-lows : 300DECISIONSOF NATIONALLABOR RELATIONS BOARDIAll the parties hereto waive their rights to further hearing andto the making of findings of fact and conclusions of law by theNational Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for hereinare not enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Work-ers of America is a labor organization within the meaning ofSection 2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2, subdivision (5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20794, A. F. of L., isa labor organization within the meaning of Section 2, subdi-vision (5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) ofthe National Labor Relations Act.IVRespondents,FILICE AND PEmIELLI, CANNING COMPANY, INCOR-PoRATED,and California Processors and Growers, Inc., join in thisstipulation upon condition that their consents to the making oftheOrder hereinafter described and to the certification andfiling in Court of the same are upon the condition that suchconsents shall not constitute or be considered an admission andthat the making, certification or filing of the Order or the Orderitself shall not constitute or be considered a finding or adjudi-cation that the respondents, or either or any of them, havedone anything in violation of the National Labor RelationsAct or omitted to do anything required by said Act; and suchconsents are given upon the further condition that the Orderhereinafter described shall fully and finally dispose of all issuesraised by the pleadings herein, so that none of the acts allegedin said pleadings to have been done or committed heretofore byrespondents, or either or any of them, in violation of the National BERCUT-RICHARDS PACKING CO.301Labor Relations Act, shall hereafter be the basis of any complaintor proceedings by the National Labor Relations Board againstor involving respondents, or either or any of them, or shall bealleged or found by the National Labor Relations Board to beviolations of the National Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or theOrder itself, shall not constitute or be considered an adjudica-tion that the respondents, or either or any of them, have in factviolated the National Labor Relations Act; and basing thisOrder upon said -Stipulation, the findings above set forth and allstipulations appearing in the record herein, and upon the entirerecord herein, (except evidence), and pursuant to Section 10-(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that :1.Respondent, FILICE ANDPERRELLICANNINGCOMPANY, IN-CORPORATED,its officersand agents,successors and assigns,* shallceaseand desist from :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing to.reinstate any of said employees, or in any manner discrimi-nating with respect to their hire or tenure of employmentor any term or condition thereof because or on account oftheirmembership in, activity on behalf of or sympathytoward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with dischargeif they join or fail to join any such labororganization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributing fi-nancial or other support thereto;*The words"successors and assigns,"whenever appearingin this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them,where-a substantial change of, ownership and control occurs. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)In any manner interfering with, restraining orcoercing its employees in their right to self-organization,to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing,and to engage, in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent,FILICEANDPERRELLICANNING COMPANY, IN-CORPORATED,its officers and agents, successors and assigns, shalltake the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not inany way urge, persuade, warn or coerce 'its employees, orany of them, or in any manner influence or attempt to in-fluence said employees to form, join, assist or participatein any labor organization, or not to form, join, assist orparticipate in any labor organization;(b) Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Respondent,FILICE AND PERRELLI CANNING COMPANY,INCORPORATED, shall offer to Stella Bowditch reinstatementto his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges,in the manner and on the conditions provided in saidStipulation ;(d)Post, and maintain continuously from the date ofthis Order to and including August 15, 1940, at a conspicuousplace in each department of its plant at Richmond, noticescontaining a true and correct copy of this Order;(e)Notify the Regional Director for the Twentieth Regionwithin ten (10) days the steps respondent has taken tocomply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffect between the California State Federation of Labor, Can-neryWorkers' Union Local No. 20794, A. F. of L., and Cali-fornia Processors and Growers, Inc., and FILICE AND PERRELLI BERCUT-RICHARDS PACKING CO.303CANNING COMPANY, INCORPORATED, and nothing in this Ordershall impose upon Filice and Perrelli Canning Company, Incor-porated or the California Processors and Growers, Inc., anyobligation, restriction, liability or disability, whether affectingtheir right to enter into collective bargaining contracts with anyrepresentatives of their employees as provided in the National-Labor Relations Act, as construed from time to time by Courts.ofcompetent jurisdiction, or any other right, or otherwise,except as provided in the National Labor Relations Act, or inthe event of any amendment of said Act, then as provided insaid Act as amended.VIIt is further stipulated and agreed as follows :The seniority, as of the, date of reinstatement,- of the em-ployees reinstated in accordance with the provisions of theOrder provided for herein, shall be determined in accordancewith the provisions of those certain contracts by and betweenthe California Processors and Growers, Inc., Filice and PerrelliCanning Company, Incorporated, California State Federation,ofLabor and Cannery Workers' Union Local No. 20794, datedrespectively April 4, 1939, and April 22, 1938, except that duringthe period from March 1, 1937, to the date each of said em-ployees is reinstated, length of service shall-be determined bythe hours of operation actually occurring on the job or jobsheld by him on February 28, 1937, and from and after said date.of reinstatement the seniority of each said reinstated employeeshall be determined in the same manner as the seniority of all,other employees in the same seniority group.The-employees reinstated by virtue of the Order provided forherein shall not be considered as "new employees" within the-meaning of the existing contract referred to.in said Order; andfor all purposes in the future said reinstated employees shallhave no different or other privileges or obligations than otheremployees not considered "new employees" within the meaning,of said contracts : Provided, that no employees now engaged onthe job shall be replaced by the reinstatement of any employeesnamed in said Order. Said reinstated employees shall be ac-,cepted intomembership in the said Union upon applicationtherefor.VIIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may be 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD'made and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, andeach of the parties hereto hereby consents to the making andentry of such decree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.IXIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signaturesappear below, is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.XSaid Stella Bowditch referred to in paragraph V-2-(c) here-inabove will be offered employment as an hourly or pieceworkseasonal worker (but not as a forelady) during the 1940 seasonin accordance with her seniority as provided in paragraph VIhereof, but without any back pay.With respect to Case No. C-896 the stipulation provided as follows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsH. J. HEINZ CORPORATION (for its Berkeley Plant only), Cali-forniaProcessors and Growers, Inc. ; the California StateFederation of Labor and Cannery Workers' Union Local No.20905, A. F. of L., parties to the contracts herein ; and John T.McTernan and Jonathan H. Rowell, Attorneys for the NationalLabor Relations Board herein, as follows :IAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of law bythe National Labor Relations Board. BERCUT-RICHARDS PACKING CO.305IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Work-ers of America is a labor organization within the meaningof Section 2, subdivision (5) of the National Labor Relations.Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2, subdivision (5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20905, A. F. of L., is alabor organization within the meaning of Section 2, subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employer-within the meaning of Section 2, subdivisions (1) and (2) of;theNational Labor Relations Act.IVRespondents, H. J. HEINZ CORPORATION and California Proces-sors and Growers, Inc., join in this stipulation upon conditionthat their consents to the making of the Order hereinafter de-scribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constituteor be considered an admission and that the making, certification,or filing of the Order or the Order itself shall not constitute,or be considered a finding or adjudication that the respondents,,or either or any of them, have done anything in violation ofthe National Labor Relations Act or omitted to do anythingrequired by said Act ; and such consents are given upon the-further condition that the Order hereinafter described shallfully and finally dispose of all issues raised by the pleadingsherein, so that none of the acts alleged in said pleadings tohave been done or committed heretofore by respondents, oreither or any of them, in violation of the National Labor Rela-tions Act, shall hereafter be the basis of any complaint or pro-'ceedings by the National Labor Relations Board against or in-volving respondents, or either or any of them, or shall be allegedor found by the National Labor Relations Board to be viola-itions of the National Labor Relations Act. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDVAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3, 1940 and made a partof the record herein and as a full and final disposition of allissues raised by the pleadings herein, as set forth in said Stipu-lation; and upon condition that their consent to the makingof this Order shall not constitute or be considered an admission,and that the making, certification or filing of this Order, or theOrder itself, shall not constitute or be considered an adjudica-tion that the respondents, or either or any of them, have infact violated the National Labor Relations Act; and basing thisOrder upon said Stipulation, the findings above set forth andall stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that :1.Respondent,H. J. HEINZ CORPORATION, its officers andagents, successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusingto reinstate any of said employees, or in any manner dis-criminating with respect to their hire or tenure of employ-ment or any term or condition thereof because or on accountof their membership in, activity on behalf of or sympathytoward any such labor organization ;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining or coerc-ing its employees in their right to self-organization, to form,join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargain-ing or other mutual aid or protection as guaranteed in Sec-tion 7 of the National Labor Relations Act.*The words"successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKING CO.3072.Respondent,H. J. HEINZ CORPORATION, its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor RelationsAct :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or any ofthem, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in anylabor organization, or not to form, join, assist or participatein any labor organization;(b)Take all reasonable steps and precautions to carry outand effectuate the provisions of Paragraph 2 (a) above;(c)Respondent, H. J. HEINZ CORPORATION shall offer toWilliam Vilhauer reinstatement to his former or substan-tially equivalent position, without prejudice to his seniorityand other rights and privileges, in the manner and on theconditions provided in said Stipulation ;(d)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, at a conspicuousplace in each department of its plant at Berkeley, noticescontaining a true and correct copy of this Order;(e)Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall impose upon H. J. HEINZ COR-PORATION or the California Processors and Growers, Inc., anyobligation, restriction, liability or disability, whether affectingtheir right to enter into collective bargaining contracts with anyrepresentatives of their employees as provided in the NationalLabor Relations Act, as construed from time to time by Courts ofcompetent jurisdiction, or any other right, or otherwise, exceptas provided in the National Labor Relations Act, or in the eventof any amendment of said Act, then as provided in said Actas amended.VIIt is further stipulated and agreed as follows :The seniority, as of the date of reinstatement, of the em-ployees reinstated in accordance with the provisions of the Order 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided for herein, shall be determined in accordance withthe provisions of those certain contracts by and between theCalifornia Processors and Growers, Inc., California State Fed-eration ofLabor and Cannery Workers' Union Local No. 20905,dated respectively April 4, 1939, and April 22, 1938, except thatduring the period from March 1, 1937, to the date each of saidemployees is reinstated, length of service shall be determinedby the .hours of operation actually occurring on the job or jobsheld.by him on February 28, 1937, and from and after said dateof reinstatement the seniority of each said reinstated employeeshall be determined in the same manner as the seniority of allother employees in the same seniority group.The employees reinstated by virtue of the Order provided forherein shall not be considered as "new employees" within themeaning of the existing contract referred to in said Order; andfor all purposes in the future said reinstated employees shallhave no different or other privileges or obligations than other-employees not considered "new employees" within the meaningof said contracts : Provided, that no employees now engaged,on the job shall be replaced by the reinstatement of any em-ployees named in said Order. Said reinstated employees shallbe accepted into membership in the said Union upon applicationtherefor.VIIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered into the United States Circuit' Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in fullthe said Order of the National Labor Relations Board, and eachof the parties hereto hereby consents to the making and entry ofsuch decree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.IXIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signa-tures appear below, is contained within the terms of this Stipu-lation, and there is no agreement, verbal or otherwise, of anynature, which varies, alters or adds to this Stipulation.tl BERCUT-RICHARDS PACKING CO.X309SaidWilliam Vilhauer referred to in paragraph V-2-(c)hereinabove will be offered employment as a regular hourly em-ployee within thirty (30) days from the effective date hereof,but without any back pay.XIIt is expressly understood that any and all references hereinto contracts with any union are for the sole purpose of definingthe seniority and status of said Vilhauer, and shall not bedeemed to admit or imply the existence of such contracts withH. J. Heinz Corporation or the execution of the same by saidCorporation.With respect to- Case No. C-897 the stipulation provided asfollows :STIPULATIONIt is hereby stipulated and agreed by and between respondentsHUNTBROTHERSPACKING COMPANY (for its Hayward Plantonly), California Processors and Growers, Inc.; the CaliforniaState Federation of Labor and Cannery Workers' Union LocalNo. 20843, A. F. of L., parties to the contracts herein; and JohnT.McTernan and Jonathan H. Rowell, Attorneys for theNational Labor Relations Board herein, as follows :.IAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of lawby the National Labor Relations Board.IIIn consideration of the provisions of this Stipulation andthe making thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for hereinare not enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Sec-tion 2, subdivision (5) of the National Labor Relations Act.283033-41-vo1 22--21 310DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.California StateFederationof Labor is a labor organiza-tion withinthemeaning of Section2, subdivision(5), of theNationalLaborRelations Act.3.CanneryWorkers' Union,Local No. 20843,A. F. of L.,is a labor organizationwithin themeaning of Section 2, Sub-division(5), of the NationalLabor Relations Act.4.California Processorsand Growers,Inc., is an employerwithin themeaning of Section 2,subdivisions(1) and (2) ofthe NationalLaborRelations Act.IVRespondents,HUNT BROTHERS PACKINGCOMPANY and Cali-fornia Processorsand Growers,Inc., join in this stipulationupon conditionthat theirconsentsto the making of the Orderhereinafterdescribed and to thecertification and filing in Courtof the same are upon thecondition that such consents shaltnot constitute or be considered an admissionand that themaking,certification or filing ofthe Order or the Order itselfshall notconstitute or be considereda finding oradjudicationthat therespondents,or eitheror any of them,have doneanything inviolationof theNationalLaborRelationsAct oromitted todo anything required by said Act; and suchconsents are-givenuponthe further condition that the Order hereinafterdescribedshall fullyand finally disposeof all issues raisedby the plead-ings herein,so that noneof the acts alleged in saidpleadingsto have been done or committedheretofore by respondents, oreither or any of them, in violation of theNational Labor Rela-tionsAct, shall hereafter be the basis of any complaint or pro-ceedingsby the National LaborRelationsBoard against orinvolvingrespondents,or either or any of them,or shall bealleged or found by the National LaborRelationsBoard- to beviolationsof the National Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3,1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making,certification or filing of this Order, or theI BERCUT-RICHARDSPACKING CO.311Order itself, shall not constitute or be considered an adjudicationthat the respondents, or either or any of them, have in factviolated the National Labor Relations Act; and basing thisOrder upon said Stipulation, the findings above set forth andall stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that :1.Respondent,HUNTBROTHERSPACKING COMPANY, its officersand agents, successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in anylabor organization of its employees, by discharging or re-fusing to reinstate any of said employees, or in any mannerdiscriminating with respect to their hire or tenure of em-ployment or any term or condition thereof because or onaccount of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its em-ployees to join or not to join any labor organization of saidemployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;(c) Interfering with the formation or administration ofany labor organization of its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining orcoercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain col-lectively through representatives ,of 'their own choosing,and to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection as- guar-anteed in Section 7 of the National Labor Relations Act.2.Respondent,HUNT BROTHERS PACKING COMPANY, its officersand agents, successors and assigns, shall take the followingaffirmative action to effectuate the policies of the National LaborRelations Act :(a)Require that its, officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or,anyof them, or in any manner influence or attempt to influencesaid employees to form, join, assist or participate in any*The words "successors and assigns,"whenever appealing in this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs 312DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization, or not to form, join, assist or participatein anylabor organization;(b)Take all reasonable steps and precautions to carryout andeffectuatethe provisions of Paragraph 2 (a) above;(c)Respondent,HUNT BROTHERSPACKINGCOMPANY shalloffer to MarieLimpo reinstatement to her former or sub-stantially equivalent position,without prejudice to hisseniority and other rights and privileges, in the manner andon the conditions provided in said Stipulation;(d)Post, and maintain continuously from the date of thisOrder to and including August 15, 1940, ata conspicuousplace in each department of its plant at Hayward, noticescontaining a true and correct copy of this Order;(e)Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successorsand assigns, shall cease and desistfrom engagingin any of the activities set forth in Paragraph 1hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force andeffectbetween the California State Federation of Labor, CanneryWorkers' Union Local No. 20843, A. F. of L., and CaliforniaProcessorsand Growers, Inc., and HUNTBROTHERSPACKINGCOMPANY : and nothing in this Order shall impose upon HUNTBROTHERSPACKING COMPANY or the California Processors andGrowers, Inc., any obligation, restriction, liability or disability,whetheraffectingtheir right to enter into collective bargainingcontracts with any representatives of their employees as providedin the National Labor Relations Act, as construed from timeto time by Courts of competent jurisdiction, or any other right,or otherwise, except as provided in the National LaborRelationsAct, or in the event of any amendment of said Act, then as pro-vided in said Act as amended.VIIt is further stipulated and agreed as follows :The seniority, as of the date of reinstatement, of the em-ployees reinstated in accordance with the provisions of theOrder provided for herein, shall be determined in accordancewith the provisions of those certain contracts by and between BERCUT-RICHARDSPACKING CO.313the California Processors and Growers, Inc., HUNT BROTHERSPACKING COMPANY, California State Federation of Labor andCanneryWorkers' Union Local No. 20843, dated respectivelyApril 4, 1939, and April 22, 1938, except that during the periodfrom March 1, 1937, to the date each'of said employees is rein-stated, length of service shall be determined by the hours ofoperation actually occurring on the job or jobs held by him onFebruary 28, 1937, and from and after said date of reinstate-ment the seniority of each said reinstated employee shall be de-termined in the same manner as the seniority of all otheremployees in the same seniority group.The employees reinstated by virtue of the Order provided forherein shall not be considered as "new employees" within themeaning of the existing contract referred to in said Order; andfor all purposes in the future said reinstated employees shallhave no different or other privileges or obligations than otheremployees not considered "new employees" within the meaningof said contracts : Provided, that no employees now engaged onthe job shall be replaced by the reinstatement of any employeesnamed in said Order. Said reinstated employees shall be ac-cepted into membership in the said Union upon applicationtherefor.VIIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in the United States Circuit Court of Appealsfor the Ninth Circuit a decree by said Court enforcing in full thesaid Order of the National Labor Relations Board, and each ofthe parties hereto hereby consents to the making and entry ofsuch decree and hereby waives prior notice thereof.VIIIIt is expressly understood and agreed that this Stipulation issubject to the approval of the National Labor Relations Boardand shall take effect upon its approval by said Board.IXIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signa-tures appear below, is contained within the terms of this Stipu-lation, and there is no agreement, verbal or otherwise, of anynature which varies, alters or adds to this Stipulation. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDxSaid Marie Limpo referred to in paragraph V-2-(c) herein-above will be offered employment as a seasonal worker duringthe 1940 season in accordance with her seniority as provided inparagraph VI hereof, but without any back pay.With respect to Case No. C-898 the stipulation provided as follows:STIPULATIONIt is hereby stipulated and agreed by and between respondentsSANTA CRUZ FRUIT PACKING Co. (for its Oakland Plant only),California Processors and Growers, Inc. ; the California StateFederation of Labor and Cannery Workers' Union Local No.20905, A. F. of L., parties to the contracts herein; and John T.McTernan and Jonathan H. Rowell, Attorneys for the NationalLabor Relations Board herein, as follows :IAll the parties hereto waive their rights to further hearingand to the making of findings of fact and conclusions of law bythe National Labor Relations Board.IIIn consideration of the provisions of this Stipulation and themaking thereof, all parties hereto do hereby waive and foregoany claim that the Order and the Decree provided for herein arenot enforceable and not fully valid.III1.United Cannery, Agricultural, Packing and Allied Workersof America is a labor organization within the meaning of Sec-tion 2, subdivision (5) of the National Labor Relations Act.2.California State Federation of Labor is a labor organiza-tion within the meaning of Section 2, subdivision (5), of theNational Labor Relations Act.3.Cannery Workers' Union, Local No. 20905, A. F. of L., is alabor organization within the meaning of Section 2, Subdivision(5), of the National Labor Relations Act.4.California Processors and Growers, Inc., is an employerwithin the meaning of Section 2, subdivisions (1) and (2) of theNational Labor Relations Act. BERCUT-RICHARDS PACKING CO.315IVRespondents, SANTA CRUZ FRUIT PACKING CO. and CaliforniaProcessors and Growers, Inc., join in this stipulation upon condi-tion that their consents to the making of the Order hereinafterdescribed and to the certification and filing in Court of the sameare upon the condition that such consents shall not constitute orbe considered an admission and that the making, certificationor filing of the Order or the Order itself shall not constitute orbe considered a finding or adjudication that the respondents, oreither or any of them, have done anything in violation of theNational Labor Relations Act or omitted to do anything requiredby said Act; and such consents are given upon the further condi-tion that the Order hereinafter described shall fully and finallydispose of all issues raised by the pleadings herein, so that noneof the acts alleged in said pleadings to have been done or com-mitted heretofore by respondents, or either or any of them, inviolation of the National Labor Relations Act, shall hereafterbe the basis of any complaint or proceedings by the NationalLabor Relations Board against or involving respondents, oreither or any of them, or shall be alleged or found by theNationalLaborRelationsBoard to be violations of theNational Labor Relations Act.VAn order may forthwith be entered by said Board as follows :By consent of the parties as set forth and provided in thatcertain Stipulation dated January 3,1940 and made a part ofthe record herein and as a full and final disposition of all issuesraised by the pleadings herein, as set forth in said Stipulation ;and upon condition that their consent to the making of thisOrder shall not constitute or be considered an admission, andthat the making, certification or filing of this Order, or theOrder itself,shall not constitute or be considered an adjudicationthat the respondents,or either or any of them,have in factviolated the National Labor Relations Act; and basing thisOrder upon said Stipulation, the findings above set forth and allstipulations appearing in the record herein, and upon the entirerecord herein, (except evidence),and pursuant to Section 10 (c)of the National Labor RelationsAct, the NationalLabor Rela-tionsBoard hereby orders that : 316DECISIONS OF NATIONAL LABOR. RELATIONS BOARD1.Respondent, SANTA CRUz FRUIT PACKING Co., its officersand agents, successors and assigns,* shall cease and desist from :(a)Discouraging or encouraging membership in any labororganization of its employees, by discharging or refusing toreinstate any of said employees, or in any manner discrim-inating with respect to their hire or tenure of employmentor any term or condition thereof because or on account oftheirmembership in, activity on behalf of or sympathytoward any such labor organization ;(b)Urging, persuading, warning or coercing its employeesto join or not to join any labor organization of said em-ployees, or threatening said employees with discharge ifthey join or fail to join any such labor organization;,(c)Interfering with the formation or administration ofany labor organization if its employees, or contributingfinancial or other support thereto;(d) In any manner interfering with, restraining or co-ercing its employees in their right to self-organization, toform, join or assist labor organizations, to bargain collec-tively through representatives of their own choosing, andto engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor RelationsAct.2.Respondent,SANTA CRUZ FRUIT PACKING CO.,itsofficersand agents, successors and assigns, shall take the followingaffirmative action to effectuate the policies of the NationalLabor Relations Act :(a)Require that its officials, superintendents and em-ployees having authority to hire or discharge do not in anyway urge, persuade, warn or coerce its employees, or anyof them, or in any manner influence or attempt to influ-ence said employees to form, join, assist or participate inany labor organization, or not to form, join, assist orparticipate in any labor organization;(b)Take all reasonable steps and precautions to carryout and effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date ofthis Order to and including August 15, 1940, at a conspic-"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs BERCUT-RICHARDS PACKING CO.317uous place in each department of its plant at Oakland,notices containing a true and correct copy of this Order;(d)Notify the Regional Director for the TwentiethRegion within ten (10) days the steps respondent has takento comply with this Order.3.Respondent, California Processors and Growers, Inc., itsofficers and agents, successors and assigns, shall cease and desistfrom engaging in any of the activities set forth in Paragraph1 hereof, whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the opera-tion of that certain contract, dated April 4, 1939, now in forceand effect between the California State Federation of Labor,CanneryWorkers' Union Local No. 20905, A. F. of L., andCalifornia Processors and Growers, Inc., and SANTA CRUZ FRUITPACKING Co. and nothing in this Order shall impose upon SANTACRuz FRUIT PACKING Co. or the California Processors andGrowers, Inc., any obligation, restriction, liability or disability,whether affecting their right to enter into collective bargainingcontracts with any representatives of their employees as pro-vided in the National Labor Relations Act, as construed fromtime to time by Courts of competent jurisdiction, or any otherright, or otherwise, except as provided in the National LaborRelations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.VIIt is further stipulated and agreed that after the making bythe Board of its Order as hereinabove provided, there may bemade and entered in- the United States Circuit Court of Ap-peals for the Ninth Circuit a decree by said Court enforcingin full the said Order of the National Labor Relations Board,and each of the parties hereto hereby consents to the making andentry of such decree and hereby waives prior notice thereof.VIIIt is expressly understood and agreed that this Stipulationissubject to the approval of the National Labor RelationsBoard and shall take effect upon its approval by said Board.VIIIIt is further stipulated and agreed that the entire agreementamong the parties hereto, as recited above and as their signatures 318DECISIONSOF NATIONALLABOR RELATIONS 'BOARDappear below is contained within the terms of this Stipulation,and there is no agreement, verbal or otherwise, of any naturewhich varies, alters or adds to this Stipulation.On February 6, 1940, the Board issued an order approving thestipulations and making them a part of the record.Upon the above stipulations and upon the entire record in the case,the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTS 4Bercut-Richards Packing Co.is a California corporation engagedin canning fruits and vegetables at Sacramento, California.During1936 this respondent produced approximately 1,200,000 standard casesof canned goods at its Sacramento plant.Approximately 700,000cases were shipped during 1936 to points within the United Statesoutside the State of California ; about 60,000 cases were shipped topoints outside the United States; and about 350,000 cases to pointswithin the State of California.The respondent is not a member ofCanners League of California.CaliforniaPacking Corporation5isaNew York corporationengaged in canning fruits and vegetables at Sacramento, San Lean-dro, Oakland, and Emeryville,' California.This respondent operatesnumerous other canneries in the United States and Hawaii which arenot concerned in this proceeding.During 1936 this respondent pro-duced more than 800,000 standard cases of canned goods at its Sacra-mento cannery, and approximately 2,744,000 standard cases at its SanLeandro, Oakland, and Emeryville plants.Approximately 2,300,000cases were shipped during 1936 to points within the United Statesoutside the State of California from the plants here involved; about267,000 cases were shipped to points outside the United States, and540,000 cases to points within California.Libby, McNeill c6 Libbyis a Maine corporation having nine plantsfor the canning of fruits and vegetables in the State of California.4 The facts set forth in this section were stipulated by the respondents and-,counselfor the Board.All shipment figures given are for the year 1936 but counsel stipulatedat the hearing that such figures "are substantially applicable to and representative of theoperations of each of the respondent canneries named in the respective stipulations forthe years 1937, 1938,and 1939,"and further stipulated that each of the respondents isengaged in interstate commerce within the meaning of the Act.Unless otherwise specifically stated, each of the respondents is a member of both therespondent association and Canners League of California.5 Two amended complaints were issued against this respondent,one concerning therespondent'sSacramento plant,and the other the San Leandro,Emeryville,and twoOakland plants6The amended complaints against this respondent refer to a plant at Berkeley, Cali-fornia.It appears that the Emeryville plant was here concerned.D BERCUT-RICHARDS PACKINGCo.319Only the plant of the respondent located at Sacramento, California,is involved in this proceeding.During 1936 this respondent pro-duced approximately 1,100,000 standard cases of canned goods at itsSacramento plant.More than 680,000 cases were shipped from theSacramento plant to points within the United States outside theState of California during 1936; approximately 147,000 cases wereshipped to points outside the United States, and about 406,000 casesto points within the State-of California.Mor-Pak Preserving Corporationis a Nevada corporation engagedin canning fresh fruits and vegetables at Stockton, California.Dur-ing 1936 this respondent produced approximately 210,000 standardcases of canned goods at its Stockton plant.Approximately 80,000cases were shipped from the Stockton plant during 1936 to pointsoutside the State of California but within the United States; about2,000 cases were shipped to points outside the United States; andabout 149,000 cases to points within the State of California.Richmond-Chase Companyis a California corporation operating,among others, a cannery at Stockton, California, engaged in thecanning of peaches and asparagus.During 1936 this respondentproduced approximately 360,000 standard cases of canned goods atitsStockton 'plant:Approximately 245,000 cases were shipped topoints within the United States outside the State of California fromthe Stockton plant during 1936; about 59,000 cases were shipped topoints outside the United States, and approximately 68,000 cases topoints within the State of California.Stockton Food Products, Inc.,is a California corporation engagedin canning fruits and vegetables at Stockton, California.During1936 this respondent produced approximately 355,000 standard casesof canned goods at its Stockton plant.Approximately 236,000 caseswere shipped during 1936 to points within the United States butoutside the State of California from the Stockton plant; approxi-mately 37,000 cases were shipped to points outside the United States,and about 83,000 cases to points within the State of California.The respondent is not a member of the Canners League of California.F. M. Ball and Companyis a Nevada corporation engaged in thecanning of fruits and vegetables at Oakland, California.During1936 this respondent produced approximately 890,000 standard casesof canned goods at its Oakland plant.Approximately 5,250 caseswere shipped during 1936 to points within the United States outsidethe State of California from the company's Oakland plant; about71,500 cases were shipped to points outside the United States duringthe same year, and about 889,000 cases to points within the Stateof California.The respondent is not a member of the CannersLeague of California. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDElmhurst Packers, Inc.,isa California corporation engaged incanning fruits and vegetables at Oakland, California.During 1936this respondent produced approximately 274,000 standard cases ofcanned goods at its Oakland cannery.Approximately 265,000 caseswere shipped from the Oakland plant during 1936 to points withinthe United States outside the State of California; about 13,000 caseswere shipped to points outside the United States, and about 95,000cases to points within the State of California.Santa Cruz Fruit Packing Co.isa California corporation en-gaged in canning fruits and vegetables at Oakland and Seabright,California.Only the Oakland plant is concerned in this proceeding.During 1936 this respondent produced more than 1,500,000 standardcases of canned goods at its Oakland cannery.During the sameyear this respondent shipped approximately 744,000 cases to pointswithin the United States outside the State of California from itsOakland plant; about 50,000 cases were shipped to points outsidethe United States, and about 854,000 cases to, points within the Stateof California.The respondent is not a member of Canners Leagueof California.California Conserving Co. Inc.isaCalifornia corporation en-gaged in canning fruits and vegetables at four plants in Californiaand Oregon.Only the Hayward, California, plant of the respond-ent is concerned in this proceeding.During 1936 this respondentproduced approximately 1,018,000 standard cases of canned goodsat its Hayward plant.Approximately 462,000 cases were shippedduring 1936 from the Hayward plant to points within the UnitedStates outside the State of California; about 341,000 cases wereshipped to points outside the United States, and about 11,000 casesto points within the State of California.Hunt Brothers Packing Companyisa Delaware corporation en-gaged in canning fruits and vegetables at five plants in California,Oregon, and Washington.Only the Hayward, California, plantof the corporation is concerned in this proceeding.During the com-pany's fiscal year of 1936 this respondent produced approximately700,000 standard cases of canned goods at its Hayward plant.Ap-proximately 650,000 cases were shipped from the Hayward plantduring 1936 to points within the United States outside the Stateof California; about 66,000 cases were shipped to points outside theUnited States,, and approximately 67,000 cases to points within theState of California.Filice and Perrelli Canning Company, Inc.,is a California cor-poration engaged in canning fruits at Richmond and Gilroy, Cali-fornia.Only the Richmond plant is concerned in this proceeding.During 1936 this respondent produced approximately 547,000 stand- BERCUT-RICHARDS PACKING CO.321and cases of canned goods at its Richmond plant.Approximately433,000 cases were shipped to. points outside the State of Californiabut within the United States from the Richmond plant during 1936;about 2,804 cases were shipped to points outside the United States,and about 201,000 cases to points within the State of California.H. J. Heinz Corporationisa Pennsylvania corporation engagedin canning fruits and vegetables at Berkeley, Watsonville, Isleton,and Corning, California.Only the Berkeley plant is concernedin this proceeding.During 1936 this respondent produced approxi-mately 518,000 standard cases of canned goods at its Berkeley can-nery.Approximately 184,000 cases were shipped during 1936 topoints within the United States outside the State of California fromthe Berkeley plant; approximately 1,170 cases were shipped to pointsoutside the United States, and about 251,000 cases to points withinthe State of California.The respondent is not a member of Can-nersLeague of California.II.THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and Allied Workers ofAmerica; California State Federation of Labor; and Cannery Work-ers'Union, Locals No. 20324, 20676, 20905, 20843, and 20794, arelabor organizations as defined in Section 2 (5) of the Act.In addition to the above, the following organizations were allegedin certain of the complaints to be labor organizations as defined inSection 2 (5) of the Act: Cannery Workers' Union, Federal LocalNo. 20099; AgriculturalWorkers' Union, Federal Local No. 20221;Warehouseman's Union, Local No. 38-44, International Longshore-men's Association; Association of Employees, California ConservingCompany; Cannery Employees' Association; and Employees of H. J.Heinz Company.ORDERBy consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of, the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constitute orbe considered an admission, and that the making, certification orfiling of this Order, or the Order itself, shall not constitute or beconsidered an adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section 10 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent, Bercut-Richards Packing Co., its officers and agents,successors and assigns,7 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, or-threatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent,Bercut-RichardsPacking Co., its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor Relations Act:(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization;- (b) Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above ;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Sacramento, notices containing a true andcorrect copy of this Order;(d)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.7The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs BERCUT-RICHARDS PACKING CO.3233.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from en-gaging in any of the activities set forth in Paragraph 1 hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20324, A. F. of L., and California Processors andGrowers, Inc., and Bercut-Richards Packing Co. and nothing in thisOrder shall impose upon Bercut-Richards Packing Co. or the Cali-forniaProcessors and Growers, Inc., any obligation, restriction,liability or disability,whether affecting their right to enter intocollective bargaining contracts with any representatives of their em-ployees as provided in the National Labor Relations Act, as con-strued from time to time by Courts of competent jurisdiction, or anyother right, or otherwise, except as provided in the National LaborRelations Act, or in the event of any amendment of said Act, thenas provided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constituteor be considered an admission, and that the making, certification orfiling of this Order, or the Order itself, shall not constitute or beconsidered an adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent, California Packing Corporation as to its Sacra-mento plant No. 12, its officers and agents, successors and assigns,"shall cease and desist from :(a)Discouraging or encouraging membership in any labor organi-zation of its employees, by discharging or refusing to reinstate any ofsaid employees, or in any manner discriminating with respect to theirhire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization ;8The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs 324DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or othersupport thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, California Packing Corporation, its officers andagents, successors and, assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any manner influ-ence or attempt to influence said employees to form, join, assist orparticipate in any labor organization, or not to form, join, assistor participate in any labor organization;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in each de-partment of its plant at Sacramento, notices containing a true andcorrect copy of this Order;(d) Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20324, A. F. of L., and California Processors andGrowers, Inc., and California Packing Corporation and nothing inthis Order shall impose upon California Packing Corporation or theCalifornia Processors and Growers, Inc., any obligation, restriction,liability or disability, whether affecting their right to enter into col-lective bargaining contracts with any representatives of their, em- BERCUT-RICHARDS PACKING Co.325ployees as provided in the National Labor Relations Act, as construedfrom time to time by Courts of competent jurisdiction, or any otherright, or otherwise, except as provided in the National Labor Rela-tionsAct, or in the event of any amendment of said Act, then asprovided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon condi-tion that their consent to the making of this Order shall not con-stitute or be considered an admission, and that the making, certifica-tion or filing of this Order, or the Order itself, shall not constituteor be considered an adjudication that the respondents, or either orany of them, have in fact violated the National Labor Relations Act;and basing this Order upon said Stipulation, the findings above setforth and all stipulations appearing in the record herein, and uponthe entire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent, Libby, McNeill & Libby, its officers and agents,successors and assigns,° shall cease and desist from :(a)Discouraging or encouraging membership in any labor or-ganization of its employees, by discharging or refusing to reinstateany of said employees, or in anymannerdiscriminating with respectto their hire or tenure of employment or any term or conditionthereof because or on account of their membership in, activity onbehalf of or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.9 The words"successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control oce,,rs.283033-41-vol 22-22 326DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent, Libby, McNeill & Libby, its officers and agents,successors and assigns, shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act:(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization;(b)Take all reasonable steps and precautions to carry out and-effectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Sacramento, notices containing a true andcorrect copy of this Order ;(d)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and, effectbetween the California State Federation of Labor, Cannery `Yorkers'Union Local No. 20324, A. F. of L., and California Processors andGrowers, Inc., and Libby, McNeill & Libby and nothing in this Ordershall impose upon Libby, McNeill & Libby or the California Proc-essors and Growers, Inc., any obligation, restriction, liability or dis-ability, whether affecting their right to enter into collective bargain-ing contracts with any representatives of their employees as providedin the National Labor Relations Act, as construed from time to timeby Courts of competent jurisdiction, or any other right, or otherwise,except as provided in the National Labor Relations Act, or in theevent of any amendment of said Act, then as provided in said Actas amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940, and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constitute orbe considered an admission, and that the making, certification orfiling of this Order, or the Order itself, shall not constitute or be BERCUT-RICHARDS PACKING CO.327considered an adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that:1.Respondent, Mor-Pak Preserving Corporation, its officers andagents, successors and assigns,1° shall cease and desist from:,(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threateningsaid employees with discharge if they join or fail to join any suchlabor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Mor-Pak Preserving Corporation, its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor RelationsAct :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in each'°The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any ofthem, wherea substantial change of ownership and control occurs 328DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment of its plant at Stockton, notices containing a true andcorrect copy of this Order ;(d)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from en-gaging in any of the activities set forth in Paragraph 1 hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Work-ers'Union Local No. 20676, A. F. of L., and California Processorsand Growers, Inc., and Mor-Pak Preserving Corporation and noth-ing in this Order shall impose upon Mor-Pak Preserving Corpora-tion or the California Processors and Growers, Inc., any obligation,restriction, liability or disability, whether affecting their right toenter into collective bargaining contracts with any representativesof their employees as provided in the National Labor Relations Act,as construed from time to time by Courts of competent jurisdiction,or any other right, or otherwise, except as provided in the NationalLabor Relations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised bythe pleadings herein, as set forth in said Stipulation ; and uponcondition that their consent to the making of this Order shall notconstitute or be considered an admission, and that the making, cer-tification or filing of this Order, or the Order itself, shall not con-stitute or be considered an adjudication that the respondents, oreither or any of them, have in fact violated the National LaborRelations Act; and basing this Order upon said Stipulation, thefindings above set forth and all stipulations appearing in the rec-herein, and upon the entire record herein, (except evidence),ordand pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that:1.Respondent, Richmond-Chase Company, its officers and agents,successors and assigns," shall cease and desist from :(a)Discouraging or encouraging membership in any labor or-ganization of its employees, by discharging or refusing to reinstate11The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKINGCo.329any of said employees, or in any manner discriminating with respectto their hire or tenure of employment or any term or conditionthereof because or on account of their membership in, activity onbehalf of or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or othersupport thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Richmond-Chase Company, its officers and agents,successors and assigns, shall take the following affirmative actionto effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Stockton, notices containing a true andcorrect copy of this Order;(d)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20676, A. F. of L., and California Processors andGrowers, Inc., and Richmond-Chase Company and nothing in this 330'DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder shall impose upon Richmond-Chase Company or the California,Processors and Growers, Inc., any obligation, restriction, liability ordisability, whether affecting their right to enter into collective bar-gaining contracts with any representatives of their employees asprovided in the National Labor Relations Act, as construed fromtime to time by Courts of competent jurisdiction, or any other right,or otherwise, except as provided in the National Labor RelationsAct, or in the event of any amendment of said Act, then as pro-vided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation ; and upon condi-tion that their consent to the making of this Order shall not con-stitute or be considered an admission, and that the making, certifi-cation or filing of this Order, or the Order itself, shall not constituteor be considered an adjudication that the respondents, or either orany of them, have in fact violated the National Labor Relations Act;and basing this Order upon said Stipulation, the findings above setforth and all, stipulations appearing in the record herein, and uponthe entire record herein (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Re-lationsBoard hereby orders that :1.Respondent, Stockton Food Products Inc., its officers and agents,successors and assigns '12 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization ;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threaten-ing said employees with discharge if they join or fail to join anysuch labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or othersupport thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assist12 The words "successors and assigns," whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs BERCUT-RICHARDS-PACKING CO.331labor organizations,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent,Stockton Food Products,Inc., its officers and agents,successors and assigns,shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act :(a)Require that its officials,superintendents and employees hav-ing authority1o hire, or discharge do not in anyway-urge, persuade,-warn or coerce its employees,or any of them, or in any manner in-fluence or attempt to influence said employees to form, join,assist orparticipate in any labor organization,or not to form,join, assist orparticipate in any labor organization ;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in each de-partment of its plant at Stockton,notices containing a true and cor-rect copy of this Order;(d)Notify the Regional Director for the Twentieth Region with-in ten(10) days the steps respondent has. taken to comply with thisOrder.3.Respondent, California Processors and Growers,Inc., its officersand agents,successors and assigns,shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract,dated April 4, 1939, now in force and effect be-tween the California State Federation of Labor, Cannery Workers'Union Local No. 20676,A. F. of L., and California Processors andGrowers, Inc., and Stockton Food Products,Inc., and nothing in thisOrder shall impose upon Stockton Food Products,Inc., or the Cali-forniaProcessors and Growers,Inc.,any obligation,restriction,liability or disability,whether affecting their right to enter into col-lective bargaining contracts with any representatives of their em-ployees as provided in the National Labor-Relations Act, as con-strued from time to time by Courts of competent jurisdiction, or anyother right, or otherwise,except as provided in the National LaborRelations Act, or in the event of any amendment of said Act,then asprovided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3,1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth-in said Stipulation; and upon condition. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat their consent to the making of this Order shall not constitute orbe considered an admission, and that the making, certification or filingof this Order, or the Order itself, shall not constitute or be consideredan adjudication that the respondents, or either or any of them, have infact violated the National Labor Relations Act; and basing this Orderupon said Stipulation, the findings above set forth and all stipula-tions appearing in the record herein, and upon the entire recordherein, (except evidence), and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that :1.Respondent, F. M. Ball and Company, its officers and agents,successors and assigns,13 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf of orsympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threateningsaid employees with discharge if they join or fail to join any suchlabor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or othersupport thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, F. M. Ball and Company, its officers and agents,successors and assigns, shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act;(a)Require that its officials, superintendents and employees havingauthority to hire or discharge do not in any way urge, persuade, warnor coerce its employees, or any of them, or in any manner influenceor attempt to influence said employees to form, join, assist or par-ticipate in any labor organization, or not to form, join, assist orparticipate in any labor organization;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;'The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKING CO.333(c)Post, and maintain continuously from the date of this Order toand including August 15, 1940, at a conspicuous place in each depart-ment of its plant at Oakland, notices containing a true and correctcopy of this Order ;(d)Notify the Regidnal Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with this Order.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20905, A. F. of L., and California Processors andGrowers, Inc., and F. M. Ball and Company and nothing in thisOrder shall impose upon F. M. Ball and Company or the CaliforniaProcessors and Growers, Inc., any obligation, restriction, liability ordisability, whether affecting their right to enter into collective bar-gaining contracts with any representatives of their employees asprovided in the National Labor Relations Act, as construed from timeto time by Courts of competent jurisdiction, or any other right, orotherwise, except as provided in the National Labor Relations Act,or in the event of any amendment of said Act, then as provided insaid Act as amended.AND IT IS FURTHER ORDERED that the allegations of the amendedcomplaint against the respondent, F. M. Ball and Company in so faras they allege that said respondent on or about March 5, 1937, andthereafter, failed or refused to rehire Mrs. Isabel Blasi because of hermembership in, activity on behalf of, or sympathy toward Union No.20099, be, and the same hereby are, dismissed.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constitute orbe considered an admission, and that the making, certification or filingof this Order, or the Order itself, shall not constitute or be consideredan adjudication that the respondents, or either or any of them, havein fact violated the National Labor Relations Act; and basing thisOrder upon said Stipulation, the findings above set forth and allstipulations appearing in the record herein, and upon the entirerecord herein, (except evidence), and pursuant to Section 10 (c) of 334DECISIONSOF NATIONALLABOR RELATIONS BOARDtheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.Respondent, California Conserving Company, Inc., its officersand agents, successors and assigns,14 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-of said employees, or in any manner discriminating with respectto their hire or tenure of employment or any term or condition there-of because or on account of their membership in, activity on behalfof or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing its,employees in their right to self-organization, to form, join or, assistlabor organizations, to bargain collectively through respresentativespurposes of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.2.Respondent, California Conserving Company, Inc., its officersand agents, successors and assigns, shall take the following affirma-tive action to effectuate the policies of the National Labor Rela-tions Act :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any manner in-fluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization ;(b)Take all reasonable steps and precautions to, carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Respondent, California Conserving Company, Inc., shall offerto Manuel Grace, John Eccleston, Tony Cordozo, John Nunes, Eliza-beth Perkins, Mary Baptista, Beatrice Blanca, Isabel Correia, Stellade Cruz, Victoria Fernandez, Marie Neto, Lillian Ramos, Joe Fer-reira,Barbara Furtado, Marie Hernandez, Jess Limpo, Frank Lo-u The words"successors and assigns,"whenever appearing In this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKINGCo.335renzo, Rose Burgess, Emila Ferreira, Clara Fontes, Nelda Frances,Josephine Purcell, Marie Machado, and Edith Paxton reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, in the manner andon the conditions provided in said Stipulation;(d) Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in each de-partment of its plant at Hayward, notices containing a true andcorrect copy of this Order;(e)Notify the Regional Director for the Twentieth Region with-in ten (10) days the steps respondent has taken to comply withthis Order.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from en-gaging in any of the activities set forth in Paragraph 1 hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20843, A. F. of L., and California Processors andGrowers, Inc.,' and California Conserving Company, Inc., and noth-ing in this Order shall impose upon California Conserving Company,Inc. or the California Processors and Growers, Inc., any obliga-tion, restriction, liability or disability, whether affecting their right to-enter into collective bargaining contracts with any representatives oftheir employees as provided in the National Labor Relations Act,,as construed from time to time by Courts of competent jurisdiction,or any other right, or otherwise, except as provided in the NationalLabor Relations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon condi-tion that their consent to the making of this Order shall not consti-tute or be considered an admission, and that the making, certificationor filing of this Order, or the Order itself, shall not constitute or be,considered an. adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section 10(c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that : 336DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Respondent, California Packing Corporation as to its AlamedaCounty plants Nos. 8, 24, 35, and 37, its officers and agents, successorsand assigns,15 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to, form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, California Packing Corporation, its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and employees havingauthority to hire or discharge do not in any way urge, persuade, warnor coerce its employees, or any of them, or in any manner influenceor attempt to influence said employees to form, join, assist or partici-pate in any labor organization, or not to form, join, assist orparticipate in any labor organization ;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Respondent, California Packing Corporation shall offer toGeorge Canetti, John Limpo, and Aurora Hernandez, reinstatementto his former or substantially equivalent position, without prejudiceto his seniority and other rights and privileges, in the manner andon the conditions provided in said Stipulation;(d)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in each15 The words "successors and assigns,"whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. BERCUT-RICHARDS PACKING CO.337department of its plants at Nos. 8, 24, 35 and 37, notices containing atrue and correct copy of this Order ;(e)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its offi-cers and agents, successors and assigns, shall cease and desist fromengaging in any of the activities set forth in paragraph 1 hereof,whether individually or in a representative, capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20905, A. F. of L., and California Processors andGrowers, Inc., and California Packing Corporation and nothing inthisOrder shall impose upon California Packing Corporation orthe California Processors and Growers, Inc., any obligation, restric-tion, liability or disability, whether affecting their right to enter intocollective bargaining contracts with any representatives of theiremployees as provided in the National Labor Relations Act, as con-strued from time to time by Courts of competent jurisdiction, or anyother right, or otherwise, except as provided in the National LaborRelations Act, or in the event of any amendment of said Act, thenas provided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation ; and upon conditionthat their consent to the making of this Order shall not constituteor be considered an admission, and that the making, certification orfiling of this Order, or the Order itself, shall not-constitute or be con-sidered an adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon theentire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Rela-tions Board hereby orders that :1.Respondent, Elmhurst Packers, Inc., its officers and agents,successors and assigns,16 shall cease and desist from :10 The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs. 338DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Discouraging or encouragingmembership in any labororganization of its employees, by discharging or refusing to re-instate any of said employees, or in any manner discriminating withrespect to their hire or tenure of employment or any term or condi-tion thereof because or on account of their membership in, activityon behalf of or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threaten-ing said employees with discharge if they join or fail to join anysuch labor -organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Elmhurst Packers, Inc., its officers and agents, suc-cessors and assigns, shall take the following affirmative action toeffectuate the policies of the National Labor Relations Act:(a)Require that its officials, superintendents and. employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place' in each de-partment of its plant at Oakland, notices containing a true andcorrect copy of this Order;'(d)Notify the Regional Director for the Twentieth Regionwithin ten (10) days the steps respondent has taken to comply withthis Order.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.-4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effect BERCUT-RICHARDS PACKING CO.339'between the California State Federation of Labor, Cannery Workers'Union Local No. 20905, A. F. of L., and California Processors andGrowers, Inc., and Elmhurst Packers, Inc. and nothing in this Ordershall impose upon Elmhurst Packers, Inc. or the California Proces-sors and Growers, Inc., any obligation, restriction, liability or dis-ability,whether affecting their right to enter into collective bar-gaining contracts with any representatives of their employees asprovided in the National Labor Relations Act, as construed fromtime to time by Courts of competent jurisdiction, or any other right,or otherwise, except as provided in the National Labor RelationsAct, or in the event of any amendment of said Act, then as providedin said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation ; and upon condi-tion that their consent to the making of this Order shall not con-stitute or be considered an admission, and that the making, cer-tification or filing of this Order, or the Order itself, shall not con-stitute or be considered an adjudication that the respondents, oreither or any of them, have in fact violated the National Labor Re -lations' Act; and basing this' Order upon-said Stipulation, the find'-ings above set forth and all stipulations appearing in the recordherein, and upon the entire record herein, (except evidence), andpursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that :1.Respondent, Filice and Perrelli Canning Company, Incorpo-rated, its officers and agents, successors and assigns,17 shall cease anddesist from :(a)Discouraging or encouraging membership in any labor or-ganization of its employees,' by discharging or refusing, to reinstateany of said employees, or in any manner discriminating with respectto their hire or tenure of employment or any term or conditionthereof because or on account of their membership in, activity onbehalf of or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, orthreatening said employees with discharge if they join or fail tojoin any such labor organization;17The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs. 340DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Interfering with the formation or administration of anylabor organization of its employees, or contributing financial orother support thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Filice and Perrelli Canning Company, Incorporat-ed, its officers and agents, successors and assigns, shall take -the fol-lowing affirmative action to effectuate the policies of the NationalLabor Relations Act :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any manner in-fluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join, assistor participate in any labor organization ;(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Respondent, Filice and Perrelli Canning Company, Incor-porated, shall offer to Stella Bowditch reinstatement to her formeror substantially equivalent position, without prejudice to her sen-iority and other rights and privileges, and the manner and on theconditions provided in said Stipulation;(d)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Richmond, notices containing a true andcorrect copy of this Order;(e)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from engag-ing in any of the activities set forth in Paragraph 1 hereof, whetherindividually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Work-ers'Union Local No 20794, A. F. of L., and California Processorsand Growers, Inc., and Filice and Perrelli Canning Company, In-corporated and nothing in this Order shall impose upon Filice and BERCUT-RICHARDS PACKING CO.341Perrelli Canning Company, Incorporated or the California Proces-sors and Growers,Inc., any obligation,restriction,liability or dis-ability, whether affecting their right to enter into collective bargain-ing contracts with any representatives of their employees as pro-vided in the National Labor Relations Act, as construed from timeto time by Courts of competent jurisdiction,or any otherright, orotherwise,except as provided in the National Labor Relations Act,or in the event of any amendment of said-Act, then as provided insaid Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon condi-tion that their consent to the making of this Order shall not con-stitute or be considered an admission, and that the making, certifica-tion or filing of this Order, or the Order itself, shall not constituteor be considered an adjudication that the respondents, or either orany of them, have in fact violated the National Labor Relations Act ;and basing this Order upon said Stipulation, the findings above setforth and all stipulations appearing in the record herein, and uponthe entire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National Labor Re-lations Board hereby orders that :1.Respondent, H. J. Heinz Corporation, its officers and agents,successors and assigns,18 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organi-zation of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization ;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threaten-ing said employees with discharge if they join or fail to join anysuch labor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto ;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assist18 The words"successors and assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents,or either or any of them, wherea substantial change of ownership and control occurs283023-41-vol 22-23 342DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organizations,to bargaincollectively through representativesof their own choosing,and to engagein concerted activities for thepurposes of collective bargainingor other mutual aid or protectionas guaranteed in Section7 of the National Labor Relations Act.2.Respondent,H. J. Heinz Corporation,its officersand agents,successors and assigns,shall take the followingaffirmativeaction toeffectuate the policiesof the National Labor Relations Act :(a)Requirethatits officials,superintendentsand employees hav-ing authorityto hire or dischargedo not in any way urge, persuade,warn or coerce its employees,or any of them, or in anymanner in-fluence orattempt toinfluence said employeesto form,join, assistor participatein anylabor organization,or not to form,join, assistor participatein any labor organization;(b)Take allreasonablesteps and precautions to carry out andeffectuate the provisionsof Paragraph 2 (a) above;(c)Respondent,H. J. Heinz Corporationshall offertoWilliamVilhauerreinstatementto his former or substantiallyequivalentposition,without prejudice to his seniority and other rights andprivileges, in the mannerand on theconditionsprovided in saidStipulation ;i(d)Post, andmaintaincontinuously from the date of thisOrder toand including August 15, 1940, ata conspicuous place in each depart-ment of its plant at Berkeley,notices containing a true and correctcopy of this Order ;(e)Notify theRegionalDirector for the TwentiethRegion withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent,CaliforniaProcessorsand Growers,Inc., its officersand agents,successors and assigns,shallcease and desist from engag-ing in any of the activities set forthin Paragraph1 hereof,whetherindividuallyor in a representativecapacity.4.Nothing in this Order shallimpose upon H. J. Heinz Corpora-tion or theCalifornia Processorsand Growers,Inc., any obligation,restriction,liability or disability,whether affectingtheirright toenter into collective bargaining contractswith -any representatives oftheir employeesas providedin the NationalLabor Relations Act, asconstrued from time totime by Courtsof competent jurisdiction, orany otherright, or otherwise,except as provided in the NationalLaborRelationsAct, or in the eventof any amendmentof said Act,then as provided in said Actas amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3,1940 and made a part of the recordherein and as a full and final disposition of all issues raised by the4 BERCUT-RICHARDS PACKING CO.343pleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constitute orbe considered an admission, and that the making, certification or filingof this Order, or the Order itself, shall not constitute or be consideredan adjudication that the respondents, or either or any of them, havein fact violated the National Labor Relations Act; and basing this.Order upon said Stipulation, the findings above set forth and ORstipulations appearing in the record herein, and upon the entirerecord herein, (except evidence),' and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor RelationsBoard hereby orders that:1.Respondent, Hunt Brothers Packing Company, its officers andagents, successors and assigns,19 shall cease and desist from :(a)Discouraging or encouraging membership in any labor organ-ization of its employees, by discharging or refusing to reinstate anyof said employees, or in any manner discriminating with respect totheir hire or tenure of employment or any term or condition thereofbecause or on account of their membership in, activity on behalf ofor sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees to joinor not to join any labor organization of said employees, or threateningsaid employees with discharge if they join or fail to join any suchlabor organization;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or other sup-port thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Hunt Brothers Packing Company, its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and employees hav-ing authority to hire or discharge do not in any way urge, persuade,warn or coerce its employees, or any of them, or in any mannerinfluence or attempt to influence said employees to form, join, assistor participate in any labor organization, or not to form, join,assistor participate in any labor organization;19 The words "successorsand assigns,"whenever appearing in this Order,shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and control occurs. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Take all reasonable steps and precautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Respondent, Hunt Brothers Packing Company shall offer toMarie Limpo reinstatement to her former or substantially equivalentposition,without prejudice to her seniority and other rights andprivileges, in the manner and on the conditions provided in saidStipulation ;(d)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Hayward, notices containing a true andcorrect copy of this Order ;(e)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.3.Respondent, California Processors and Growers, Inc., its of-ficers and agents, successors and assigns, shall cease and desist fromengaging in any of the activities set forth in Paragraph 1 hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operation ofthat certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20843, A. F. of L., and California Processors andGrowers, Inc., and Hunt Brothers Packing Company and nothingin this Order shall impose upon Hunt Brothers Packing Company orthe California Processors and Growers, Inc., any obligation, restric-tion, liability or disability, whether affecting their right to enter intocollective bargaining contracts with any representatives of their em-ployees as provided in the National Labor Relations Act, as construedfrom time to time by Courts of competent jurisdiction, or any otherright, or otherwise, except as provided in the National Labor Rela-tionsAct, or in the event of any amendment of said Act, then asprovided in said Act as amended.By consent of the parties as set forth and provided in that certainStipulation dated January 3, 1940 and made a part of the recordherein and as a full and final disposition of all issues raised by thepleadings herein, as set forth in said Stipulation; and upon conditionthat their consent to the making of this Order shall not constituteor be considered an admission, and that the making, certification orfiling of this Order, or the Order itself, shall not constitute or beconsidered an adjudication that the respondents, or either or any ofthem, have in fact violated the National Labor Relations Act; andbasing this Order upon said Stipulation, the findings above set forthand all stipulations appearing in the record herein, and upon the BERCUT-RICHARDS PACKING CO.345entire record herein, (except evidence), and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that :1.Respondent, Santa Cruz Fruit Packing Co., its officers andagents, successors and assigns,20 shall cease and desist from :(a)Discouraging or encouraging membership in any labor or-ganization of its employees, by discharging or refusing to reinstateany of said employees, or in any manner discriminating with respectto their hire or tenure of employment or any term or conditionthereof because or on account of their membership in, activity onbehalf of or sympathy toward any such labor organization;(b)Urging, persuading, warning or coercing its employees tojoin or not to join any labor organization of said employees, or threat-ening said employees with discharge if they join or fail to join anysuch labor organization ;(c) Interfering with the formation or administration of any labororganization of its employees, or contributing financial or othersupport thereto;(d) In any manner interfering with, restraining or coercing itsemployees in their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the National Labor Relations Act.2.Respondent, Santa Cruz Fruit Packing Co., its officers andagents, successors and assigns, shall take the following affirmativeaction to effectuate the policies of the National Labor Relations Act :(a)Require that its officials, superintendents and employeeshaving authority to hire or discharge do not in any way urge, per-suade, warn or coerce its employees, or any of them, or in anymanner influence or attempt to influence said employees to form,join, assist or participate in any labor organization, or not to form,join, assist or participate in any labor organization;(b)Take all reasonable steps and percautions to carry out andeffectuate the provisions of Paragraph 2 (a) above;(c)Post, and maintain continuously from the date of this Orderto and including August 15, 1940, at a conspicuous place in eachdepartment of its plant at Oakland, notices containing a true andcorrect copy of this Order;(d)Notify the Regional Director for the Twentieth Region withinten (10) days the steps respondent has taken to comply with thisOrder.20 The words "successors and assigns," whenever appearing in this Order, shall notinclude bona fide purchasers or transferees of respondents, or either or any of them, wherea substantial change of ownership and controloccurs. 346DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Respondent, California Processors and Growers, Inc., its officersand agents, successors and assigns, shall cease and desist from en-gaging in any of the activities set forth in Paragraph 1 hereof,whether individually or in a representative capacity.4.Nothing in this Order shall in any way affect the operationof that certain contract, dated April 4, 1939, now in force and effectbetween the California State Federation of Labor, Cannery Workers'Union Local No. 20905, A. F. of L., and California Processors andGrowers, Inc., and Santa Cruz Fruit Packing Co. and nothing inthis Order shall impose upon Santa Cruz Fruit Packing Co. or theCalifornia Processors and Growers, Inc., any obligation, restriction,liability or disability, whether affecting their right to enter intocollective bargaining contracts with any representatives of their em-ployees as provided in the National Labor Relations Act, as con-strued from time to time by Courts of competent jurisdiction, orany other right, or otherwise, except as provided in the NationalLabor Relations Act, or in the event of any amendment of said Act,then as provided in said Act as amended.